Exhibit 10.1

 

UNITED STATES DEPARTMENT OF THE TREASURY
1500 PENNSYLVANIA AVENUE, NW
WASHINGTON, D.C. 20220



Dear Ladies and Gentlemen:

 

The company set forth on the signature page hereto (the “Company”) intends to
issue in a private placement the number of shares of a series of its preferred
stock set forth on Schedule A hereto (the “Preferred Shares”) and a warrant to
purchase the number of shares of its common stock set forth on Schedule A hereto
(the “Warrant” and, together with the Preferred Shares, the “Purchased
Securities”) and the United States Department of the Treasury (the “Investor”)
intends to purchase from the Company the Purchased Securities.

 

The purpose of this letter agreement is to confirm the terms and conditions of
the purchase by the Investor of the Purchased Securities.  Except to the extent
supplemented or superseded by the terms set forth herein or in the Schedules
hereto, the provisions contained in the Securities Purchase Agreement — Standard
Terms attached hereto as Exhibit A (the “Securities Purchase Agreement”) are
incorporated by reference herein.  Terms that are defined in the Securities
Purchase Agreement are used in this letter agreement as so defined.  In the
event of any inconsistency between this letter agreement and the Securities
Purchase Agreement, the terms of this letter agreement shall govern.

 

Each of the Company and the Investor hereby confirms its agreement with the
other party with respect to the issuance by the Company of the Purchased
Securities and the purchase by the Investor of the Purchased Securities pursuant
to this letter agreement and the Securities Purchase Agreement on the terms
specified on Schedule A hereto.

 

This letter agreement (including the Schedules hereto) and the Securities
Purchase Agreement (including the Annexes thereto) and the Warrant constitute
the entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof.  This letter agreement constitutes the
“Letter Agreement” referred to in the Securities Purchase Agreement.

 

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed as sufficient as if actual signature pages had been delivered.

 

***

 

--------------------------------------------------------------------------------


 

In witness whereof, this letter agreement has been duly executed and delivered
by the duly authorized representatives of the parties hereto as of the date
written below.

 

 

 

UNITED STATES DEPARTMENT OF THE
TREASURY

 

 

 

 

By:

/s/ Neel Kashkari

 

 

Name:  Neel Kashkari

 

 

Title:  Interim Assistant Secretary for
Financial Stability

 

 

 

 

 

 

 

COMPANY: CITY NATIONAL
CORPORATION

 

 

 

 

 

 

By:

/s/ Michael B. Cahill

 

Name:    Michael B. Cahill

 

Title:  EVP, General Counsel & Corporate
Secretary

 

 

Date:  November 21, 2008

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

--------------------------------------------------------------------------------

 

SECURITIES PURCHASE AGREEMENT

STANDARD TERMS

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Article I

 

 

 

 

Purchase; Closing

 

 

 

 

1.1

Purchase

2

 

 

 

1.2

Closing

2

 

 

 

1.3

Interpretation

4

 

 

 

Article II

 

 

 

 

Representations And Warranties

 

 

 

 

2.1

Disclosure

5

 

 

 

2.2

Representations and Warranties of the Company

5

 

 

 

Article III

 

 

 

 

Covenants

 

 

 

 

3.1

Commercially Reasonable Efforts

14

 

 

 

3.2

Expenses

16

 

 

 

3.3

Sufficiency of Authorized Common Stock; Exchange Listing

16

 

 

 

3.4

Certain Notifications Until Closing

16

 

 

 

3.5

Access, Information and Confidentiality

17

 

 

 

Article IV

 

 

 

 

Additional Agreements

 

 

 

 

4.1

Purchase for Investment

17

 

 

 

4.2

Legends

18

 

 

 

4.3

Certain Transactions

20

 

i

--------------------------------------------------------------------------------


 

4.4

Transfer of Purchased Securities and Warrant Shares; Restrictions on Exercise of
the Warrant

20

 

 

 

4.5

Registration Rights

20

 

 

 

4.6

Voting of Warrant Shares

33

 

 

 

4.7

Depositary Shares

33

 

 

 

4.8

Restriction on Dividends and Repurchases

33

 

 

 

4.9

Repurchase of Investor Securities

34

 

 

 

4.10

Executive Compensation

35

 

 

 

ARTICLE V

 

 

 

 

Miscellaneous

 

 

 

 

5.1

Termination

36

 

 

 

5.2

Survival of Representations and Warranties

36

 

 

 

5.3

Amendment

37

 

 

 

5.4

Waiver of Conditions

37

 

 

 

5.5

Governing Law: Submission to Jurisdiction, Etc.

37

 

 

 

5.6

Notices

37

 

 

 

5.7

Definitions

38

 

 

 

5.8

Assignment

38

 

 

 

5.9

Severability

38

 

 

 

5.10

No Third Party Beneficiaries

39

 

ii

--------------------------------------------------------------------------------


 

LIST OF ANNEXES

 

ANNEX A:

FORM OF CERTIFICATE OF DESIGNATIONS

 

 

ANNEX B:

FORM OF WAIVER

 

 

ANNEX C:

FORM OF OPINION

 

 

ANNEX D:

FORM OF WARRANT

 

iii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Term

 

Location of
Definitions

Affiliate

 

5.7(b)

Agreement

 

Recitals

Appraisal Procedure

 

4.9(c)(i)

Appropriate Federal Banking Agency

 

2.2(s)

Bankruptcy Exceptions

 

2.2(d)

Benefit Plans

 

1.2(d)(iv)

Board of Directors

 

2.2(f)

Business Combination

 

4.4

business day

 

1.3

Capitalization Date

 

2.2(b)

Certificate of Designations

 

1.2(d)(iii)

Charter

 

1 .2(d)(iii)

Closing

 

1.2(a)

Closing Date

 

1.2(a)

Code

 

2.2(n)

Common Stock

 

Recitals

Company

 

Recitals

Company Financial Statements

 

2.2(h)

Company Material Adverse Effect

 

2.1(a)

Company Reports

 

2.2(i)(i)

Company Subsidiary; Company Subsidiaries

 

2.2(i)(i)

control; controlled by; under common control with

 

5.7(b)

Controlled Group

 

2.2(n)

CPP

 

Recitals

EESA

 

1.2(d)(iv)

ERISA

 

2.2(n)

Exchange Act

 

2.1(b)

Fair Market Value

 

4.9(c)(ii)

GAAP

 

2.1(a)

Governmental Entities

 

1.2(c)

Holder

 

4.5(k)(i)

Holders’ Counsel

 

4.5(k)(ii)

Indemnitee

 

4. 5(g)(i)

Information

 

3.5(b)

Initial Warrant Shares

 

Recitals

Investor

 

Recitals

Junior Stock

 

4.8(c)

knowledge of the Company; Company’s knowledge

 

5.7(c)

Last Fiscal Year

 

2.1(b)

Letter Agreement

 

Recitals

 

iv

--------------------------------------------------------------------------------


 

Term

 

Location of
Definitions

officers

 

5.7(c)

Parity Stock

 

4.8(c)

Pending Underwritten Offering

 

4.5(l)

Permitted Repurchases

 

4. 8(a)(ii)

Piggyback Registration

 

4.5(a)(iv)

Plan

 

2.2(n)

Preferred Shares

 

Recitals

Preferred Stock

 

Recitals

Previously Disclosed

 

2.1(b)

Proprietary Rights

 

2.2(u)

Purchase

 

Recitals

Purchase Price

 

1.1

Purchased Securities

 

Recitals

Qualified Equity Offering

 

4.4

register; registered; registration

 

4.5(k)(iii)

Registrable Securities

 

4.5(k)(iv)

Registration Expenses

 

4.5(k)(v)

Regulatory Agreement

 

2.2(s)

Rule 144; Rule 144A; Rule 159A; Rule 405; Rule 415

 

4.5(k)(vi)

Schedules

 

Recitals

SEC

 

2.1(b)

Securities Act

 

2.2(a)

Selling Expenses

 

4.5(k)(vii)

Senior Executive Officers

 

4.10

Share Dilution Amount

 

4.8(a)(ii)

Shelf Registration Statement

 

4. 5(a)(ii)

Signing Date

 

2.1(a)

Special Registration

 

4.5(i)

Stockholder Proposals

 

3.1(b)

subsidiary

 

5.8(a)

Tax; Taxes

 

2.2(o)

Transfer

 

4.4

Warrant

 

Recitals

Warrant Shares

 

2.2(d)

 

v

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT – STANDARD TERMS

 

Recitals:

 

WHEREAS, the United States Department of the Treasury (the “Investor”) may from
time to time agree to purchase shares of preferred stock and warrants from
eligible financial institutions which elect to participate in the Troubled Asset
Relief Program Capital Purchase Program (“CPP”);

 

WHEREAS, an eligible financial institution electing to participate in the CPP
and issue securities to the Investor (referred to herein as the “Company”) shall
enter into a letter agreement (the “Letter Agreement”) with the Investor which
incorporates this Securities Purchase Agreement – Standard Terms;

 

WHEREAS, the Company agrees to expand the flow of credit to U.S. consumers and
businesses on competitive terms to promote the sustained growth and vitality of
the U.S. economy;

 

WHEREAS, the Company agrees to work diligently, under existing programs, to
modify the terms of residential mortgages as appropriate to strengthen the
health of the U.S. housing market;

 

WHEREAS, the Company intends to issue in a private placement the number of
shares of the series of its Preferred Stock (“Preferred Stock”) set forth on
Schedule A to the Letter Agreement (the “Preferred Shares”) and a warrant to
purchase the number of shares of its Common Stock (“Common Stock”) set forth on
Schedule A to the Letter Agreement (the “Initial Warrant Shares”) (the “Warrant”
and, together with the Preferred Shares, the “Purchased Securities”) and the
Investor intends to purchase (the “Purchase”) from the Company the Purchased
Securities; and

 

WHEREAS, the Purchase will be governed by this Securities Purchase Agreement –
Standard Terms and the Letter Agreement, including the schedules thereto (the
“Schedules”), specifying additional terms of the Purchase.  This Securities
Purchase Agreement – Standard Terms (including the Annexes hereto) and the
Letter Agreement (including the Schedules thereto) are together referred to as
this “Agreement”.  All references in this Securities Purchase Agreement –
Standard Terms to “Schedules” are to the Schedules attached to the Letter
Agreement.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

--------------------------------------------------------------------------------


 


ARTICLE I
PURCHASE; CLOSING


 


1.1.                              PURCHASE.  ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, THE COMPANY AGREES TO SELL TO THE
INVESTOR, AND THE INVESTOR AGREES TO PURCHASE FROM THE COMPANY, AT THE CLOSING
(AS HEREINAFTER DEFINED), THE PURCHASED SECURITIES FOR THE PRICE SET FORTH ON
SCHEDULE A (THE “PURCHASE PRICE”).


 


1.2.                              CLOSING.


 


(A)                                  ON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH IN THIS AGREEMENT, THE CLOSING OF THE PURCHASE (THE “CLOSING”) WILL
TAKE PLACE AT THE LOCATION SPECIFIED IN SCHEDULE A, AT THE TIME AND ON THE DATE
SET FORTH IN SCHEDULE A OR AS SOON AS PRACTICABLE THEREAFTER, OR AT SUCH OTHER
PLACE, TIME AND DATE AS SHALL BE AGREED BETWEEN THE COMPANY AND THE INVESTOR. 
THE TIME AND DATE ON WHICH THE CLOSING OCCURS IS REFERRED TO IN THIS AGREEMENT
AS THE “CLOSING DATE”.


 


(B)                                 SUBJECT TO THE FULFILLMENT OR WAIVER OF THE
CONDITIONS TO THE CLOSING IN THIS SECTION 1.2, AT THE CLOSING THE COMPANY WILL
DELIVER THE PREFERRED SHARES AND THE WARRANT, IN EACH CASE AS EVIDENCED BY ONE
OR MORE CERTIFICATES DATED THE CLOSING DATE AND BEARING APPROPRIATE LEGENDS AS
HEREINAFTER PROVIDED FOR, IN EXCHANGE FOR PAYMENT IN FULL OF THE PURCHASE PRICE
BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE UNITED STATES FUNDS TO A BANK ACCOUNT
DESIGNATED BY THE COMPANY ON SCHEDULE A.


 


(C)                                  THE RESPECTIVE OBLIGATIONS OF EACH OF THE
INVESTOR AND THE COMPANY TO CONSUMMATE THE PURCHASE ARE SUBJECT TO THE
FULFILLMENT (OR WAIVER BY THE INVESTOR AND THE COMPANY, AS APPLICABLE) PRIOR TO
THE CLOSING OF THE CONDITIONS THAT (I) ANY APPROVALS OR AUTHORIZATIONS OF ALL
UNITED STATES AND OTHER GOVERNMENTAL, REGULATORY OR JUDICIAL AUTHORITIES
(COLLECTIVELY, “GOVERNMENTAL ENTITIES”) REQUIRED FOR THE CONSUMMATION OF THE
PURCHASE SHALL HAVE BEEN OBTAINED OR MADE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO EACH PARTY AND SHALL BE IN FULL FORCE AND EFFECT AND ALL WAITING
PERIODS REQUIRED BY UNITED STATES AND OTHER APPLICABLE LAW, IF ANY, SHALL HAVE
EXPIRED AND (II) NO PROVISION OF ANY APPLICABLE UNITED STATES OR OTHER LAW AND
NO JUDGMENT, INJUNCTION, ORDER OR DECREE OF ANY GOVERNMENTAL ENTITY SHALL
PROHIBIT THE PURCHASE AND SALE OF THE PURCHASED SECURITIES AS CONTEMPLATED BY
THIS AGREEMENT.


 


(D)                                 THE OBLIGATION OF THE INVESTOR TO CONSUMMATE
THE PURCHASE IS ALSO SUBJECT TO THE FULFILLMENT (OR WAIVER BY THE INVESTOR) AT
OR PRIOR TO THE CLOSING OF EACH OF THE FOLLOWING CONDITIONS:


 

(I)                                     (A) THE REPRESENTATIONS AND WARRANTIES
OF THE COMPANY SET FORTH IN (X) SECTION 2.2(G) OF THIS AGREEMENT SHALL BE TRUE
AND CORRECT IN ALL RESPECTS AS THOUGH MADE ON AND AS OF THE CLOSING DATE,
(Y) SECTIONS 2.2(A) THROUGH (F) SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS THOUGH MADE ON AND AS OF THE CLOSING DATE (OTHER THAN
REPRESENTATIONS AND WARRANTIES THAT BY THEIR TERMS SPEAK AS OF ANOTHER DATE,
WHICH

 

2

--------------------------------------------------------------------------------


 

REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH OTHER DATE) AND (Z) SECTIONS 2.2(H) THROUGH
(V) (DISREGARDING ALL QUALIFICATIONS OR LIMITATIONS SET FORTH IN SUCH
REPRESENTATIONS AND WARRANTIES AS TO “MATERIALITY”, “COMPANY MATERIAL ADVERSE
EFFECT” AND WORDS OF SIMILAR IMPORT) SHALL BE TRUE AND CORRECT AS THOUGH MADE ON
AND AS OF THE CLOSING DATE (OTHER THAN REPRESENTATIONS AND WARRANTIES THAT BY
THEIR TERMS SPEAK AS OF ANOTHER DATE, WHICH REPRESENTATIONS AND WARRANTIES SHALL
BE TRUE AND CORRECT AS OF SUCH OTHER DATE), EXCEPT TO THE EXTENT THAT THE
FAILURE OF SUCH REPRESENTATIONS AND WARRANTIES REFERRED TO IN THIS
SECTION 1.2(D)(I)(A)(Z) TO BE SO TRUE AND CORRECT, INDIVIDUALLY OR IN THE
AGGREGATE, DOES NOT HAVE AND WOULD NOT REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT AND (B) THE COMPANY SHALL HAVE PERFORMED IN ALL MATERIAL
RESPECTS ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY IT UNDER THIS AGREEMENT AT
OR PRIOR TO THE CLOSING;

 

(II)                                  THE INVESTOR SHALL HAVE RECEIVED A
CERTIFICATE SIGNED ON BEHALF OF THE COMPANY BY A SENIOR EXECUTIVE OFFICER
CERTIFYING TO THE EFFECT THAT THE CONDITIONS SET FORTH IN SECTION 1.2(D)(I) HAVE
BEEN SATISFIED;

 

(III)                               THE COMPANY SHALL HAVE DULY ADOPTED AND
FILED WITH THE SECRETARY OF STATE OF ITS JURISDICTION OF ORGANIZATION OR OTHER
APPLICABLE GOVERNMENTAL ENTITY THE AMENDMENT TO ITS CERTIFICATE OR ARTICLES OF
INCORPORATION, ARTICLES OF ASSOCIATION, OR SIMILAR ORGANIZATIONAL DOCUMENT
(“CHARTER”) IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS ANNEX A (THE
“CERTIFICATE OF DESIGNATIONS”) AND SUCH FILING SHALL HAVE BEEN ACCEPTED;

 

(IV)                              (A) THE COMPANY SHALL HAVE EFFECTED SUCH
CHANGES TO ITS COMPENSATION, BONUS, INCENTIVE AND OTHER BENEFIT PLANS,
ARRANGEMENTS AND AGREEMENTS (INCLUDING GOLDEN PARACHUTE, SEVERANCE AND
EMPLOYMENT AGREEMENTS) (COLLECTIVELY, “BENEFIT PLANS”) WITH RESPECT TO ITS
SENIOR EXECUTIVE OFFICERS (AND TO THE EXTENT NECESSARY FOR SUCH CHANGES TO BE
LEGALLY ENFORCEABLE, EACH OF ITS SENIOR EXECUTIVE OFFICERS SHALL HAVE DULY
CONSENTED IN WRITING TO SUCH CHANGES), AS MAY BE NECESSARY, DURING THE PERIOD
THAT THE INVESTOR OWNS ANY DEBT OR EQUITY SECURITIES OF THE COMPANY ACQUIRED
PURSUANT TO THIS AGREEMENT OR THE WARRANT, IN ORDER TO COMPLY WITH
SECTION 111(B) OF THE EMERGENCY ECONOMIC STABILIZATION ACT OF 2008 (“EESA”) AS
IMPLEMENTED BY GUIDANCE OR REGULATION THEREUNDER THAT HAS BEEN ISSUED AND IS IN
EFFECT AS OF THE CLOSING DATE, AND (B) THE INVESTOR SHALL HAVE RECEIVED A
CERTIFICATE SIGNED ON BEHALF OF THE COMPANY BY A SENIOR EXECUTIVE OFFICER
CERTIFYING TO THE EFFECT THAT THE CONDITION SET FORTH IN
SECTION 1.2(D)(IV)(A) HAS BEEN SATISFIED;

 

(V)                                 EACH OF THE COMPANY’S SENIOR EXECUTIVE
OFFICERS SHALL HAVE DELIVERED TO THE INVESTOR A WRITTEN WAIVER IN THE FORM
ATTACHED HERETO AS ANNEX B RELEASING THE INVESTOR FROM ANY CLAIMS THAT SUCH
SENIOR EXECUTIVE OFFICERS MAY OTHERWISE HAVE AS A RESULT OF THE ISSUANCE, ON OR
PRIOR TO THE CLOSING DATE, OF ANY REGULATIONS WHICH REQUIRE THE MODIFICATION OF,
AND THE AGREEMENT OF THE COMPANY HEREUNDER TO MODIFY, THE TERMS OF ANY BENEFIT
PLANS WITH RESPECT TO ITS SENIOR EXECUTIVE OFFICERS TO ELIMINATE ANY PROVISIONS
OF SUCH BENEFIT PLANS THAT WOULD NOT BE IN COMPLIANCE WITH THE REQUIREMENTS

 

3

--------------------------------------------------------------------------------


 

OF SECTION 111(B) OF THE EESA AS IMPLEMENTED BY GUIDANCE OR REGULATION
THEREUNDER THAT HAS BEEN ISSUED AND IS IN EFFECT AS OF THE CLOSING DATE;

 

(VI)                              THE COMPANY SHALL HAVE DELIVERED TO THE
INVESTOR A WRITTEN OPINION FROM COUNSEL TO THE COMPANY (WHICH MAY BE INTERNAL
COUNSEL), ADDRESSED TO THE INVESTOR AND DATED AS OF THE CLOSING DATE, IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS ANNEX C;

 

(VII)                           THE COMPANY SHALL HAVE DELIVERED CERTIFICATES IN
PROPER FORM OR, WITH THE PRIOR CONSENT OF THE INVESTOR, EVIDENCE OF SHARES IN
BOOK-ENTRY FORM, EVIDENCING THE PREFERRED SHARES TO INVESTOR OR ITS DESIGNEE(S);
AND

 

(VIII)                        THE COMPANY SHALL HAVE DULY EXECUTED THE WARRANT
IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS ANNEX D AND DELIVERED SUCH EXECUTED
WARRANT TO THE INVESTOR OR ITS DESIGNEE(S).

 


1.3.                              INTERPRETATION.  WHEN A REFERENCE IS MADE IN
THIS AGREEMENT TO “RECITALS,” “ARTICLES,” “SECTIONS,” OR “ANNEXES” SUCH
REFERENCE SHALL BE TO A RECITAL, ARTICLE OR SECTION OF, OR ANNEX TO, THIS
SECURITIES PURCHASE AGREEMENT – STANDARD TERMS, AND A REFERENCE TO “SCHEDULES”
SHALL BE TO A SCHEDULE TO THE LETTER AGREEMENT, IN EACH CASE, UNLESS OTHERWISE
INDICATED.  THE TERMS DEFINED IN THE SINGULAR HAVE A COMPARABLE MEANING WHEN
USED IN THE PLURAL, AND VICE VERSA.  REFERENCES TO “HEREIN”, “HEREOF”,
“HEREUNDER” AND THE LIKE REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY
PARTICULAR SECTION OR PROVISION, UNLESS THE CONTEXT REQUIRES OTHERWISE.  THE
TABLE OF CONTENTS AND HEADINGS CONTAINED IN THIS AGREEMENT ARE FOR REFERENCE
PURPOSES ONLY AND ARE NOT PART OF THIS AGREEMENT.  WHENEVER THE WORDS “INCLUDE,”
“INCLUDES” OR “INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE DEEMED
FOLLOWED BY THE WORDS “WITHOUT LIMITATION.” NO RULE OF CONSTRUCTION AGAINST THE
DRAFTSPERSON SHALL BE APPLIED IN CONNECTION WITH THE INTERPRETATION OR
ENFORCEMENT OF THIS AGREEMENT, AS THIS AGREEMENT IS THE PRODUCT OF NEGOTIATION
BETWEEN SOPHISTICATED PARTIES ADVISED BY COUNSEL.  ALL REFERENCES TO “$” OR
“DOLLARS” MEAN THE LAWFUL CURRENCY OF THE UNITED STATES OF AMERICA.  EXCEPT AS
EXPRESSLY STATED IN THIS AGREEMENT, ALL REFERENCES TO ANY STATUTE, RULE OR
REGULATION ARE TO THE STATUTE, RULE OR REGULATION AS AMENDED, MODIFIED,
SUPPLEMENTED OR REPLACED FROM TIME TO TIME (AND, IN THE CASE OF STATUTES,
INCLUDE ANY RULES AND REGULATIONS PROMULGATED UNDER THE STATUTE) AND TO ANY
SECTION OF ANY STATUTE, RULE OR REGULATION INCLUDE ANY SUCCESSOR TO THE
SECTION.  REFERENCES TO A “BUSINESS DAY” SHALL MEAN ANY DAY EXCEPT SATURDAY,
SUNDAY AND ANY DAY ON WHICH BANKING INSTITUTIONS IN THE STATE OF NEW YORK
GENERALLY ARE AUTHORIZED OR REQUIRED BY LAW OR OTHER GOVERNMENTAL ACTIONS TO
CLOSE.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

 

2.1.          Disclosure.

 

(a)           “Company Material Adverse Effect” means a material adverse effect
on (i) the business, results of operation or financial condition of the Company
and its consolidated subsidiaries taken as a whole; provided,  however, that
Company Material Adverse Effect shall not be deemed to include the effects of
(A) changes after the date of the Letter Agreement (the “Signing Date”) in
general business, economic or market conditions (including changes generally in
prevailing interest rates, credit availability and liquidity, currency exchange
rates and price levels or trading volumes in the United States or foreign
securities or credit markets), or any outbreak or escalation of hostilities,
declared or undeclared acts of war or terrorism, in each case generally
affecting the industries in which the Company and its subsidiaries operate,
(B) changes or proposed changes after the Signing Date in generally accepted
accounting principles in the United States (“GAAP”) or regulatory accounting
requirements, or authoritative interpretations thereof, (C) changes or proposed
changes after the Signing Date in securities, banking and other laws of general
applicability or related policies or interpretations of Governmental Entities
(in the case of each of these clauses (A), (B) and (C), other than changes or
occurrences to the extent that such changes or occurrences have or would
reasonably be expected to have a materially disproportionate adverse effect on
the Company and its consolidated subsidiaries taken as a whole relative to
comparable U.S. banking or financial services organizations), or (D) changes in
the market price or trading volume of the Common Stock or any other equity,
equity-related or debt securities of the Company or its consolidated
subsidiaries (it being understood and agreed that the exception set forth in
this clause (D) does not apply to the underlying reason giving rise to or
contributing to any such change); or (ii) the ability of the Company to
consummate the Purchase and the other transactions contemplated by this
Agreement and the Warrant and perform its obligations hereunder or thereunder on
a timely basis.

 

(b)           “Previously Disclosed” means information set forth or incorporated
in the Company’s Annual Report on Form 10-K for the most recently completed
fiscal year of the Company filed with the Securities and Exchange Commission
(the “SEC”) prior to the Signing Date (the “Last Fiscal Year”) or in its other
reports and forms filed with or furnished to the SEC under Sections 13(a),
14(a) or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) on or
after the last day of the Last Fiscal Year and prior to the Signing Date.

 

2.2.          Representations and Warranties of the Company.  Except as
Previously Disclosed, the Company represents and warrants to the Investor that
as of the Signing Date and as of the Closing Date (or such other date specified
herein):

 

(a)           Organization, Authority and Significant Subsidiaries.  The Company
has been duly incorporated and is validly existing and in good standing under

 

5

--------------------------------------------------------------------------------


 

the laws of its jurisdiction of organization, with the necessary power and
authority to own its properties and conduct its business in all material
respects as currently conducted, and except as has not, individually or in the
aggregate, had and would not reasonably be expected to have a Company Material
Adverse Effect, has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification; each subsidiary of the Company that is a
“significant subsidiary” within the meaning of Rule 1-02(w) of Regulation S-X
under the Securities Act of 1933 (the “Securities Act”) has been duly organized
and is validly existing in good standing under the laws of its jurisdiction of
organization.  The Charter and bylaws of the Company, copies of which have been
provided to the Investor prior to the Signing Date, are true, complete and
correct copies of such documents as in full force and effect as of the Signing
Date.

 


(B)           CAPITALIZATION.  THE AUTHORIZED CAPITAL STOCK OF THE COMPANY, AND
THE OUTSTANDING CAPITAL STOCK OF THE COMPANY (INCLUDING SECURITIES CONVERTIBLE
INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, CAPITAL STOCK OF THE COMPANY) AS OF
THE MOST RECENT FISCAL MONTH-END PRECEDING THE SIGNING DATE (THE “CAPITALIZATION
DATE”) IS SET FORTH ON SCHEDULE B.  THE OUTSTANDING SHARES OF CAPITAL STOCK OF
THE COMPANY HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY ISSUED AND OUTSTANDING,
FULLY PAID AND NONASSESSABLE, AND SUBJECT TO NO PREEMPTIVE RIGHTS (AND WERE NOT
ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS).  EXCEPT AS PROVIDED IN THE
WARRANT, AS OF THE SIGNING DATE, THE COMPANY DOES NOT HAVE OUTSTANDING ANY
SECURITIES OR OTHER OBLIGATIONS PROVIDING THE HOLDER THE RIGHT TO ACQUIRE COMMON
STOCK THAT IS NOT RESERVED FOR ISSUANCE AS SPECIFIED ON SCHEDULE B, AND THE
COMPANY HAS NOT MADE ANY OTHER COMMITMENT TO AUTHORIZE, ISSUE OR SELL ANY COMMON
STOCK.  SINCE THE CAPITALIZATION DATE, THE COMPANY HAS NOT ISSUED ANY SHARES OF
COMMON STOCK, OTHER THAN (I) SHARES ISSUED UPON THE EXERCISE OF STOCK OPTIONS OR
DELIVERED UNDER OTHER EQUITY-BASED AWARDS OR OTHER CONVERTIBLE SECURITIES OR
WARRANTS WHICH WERE ISSUED AND OUTSTANDING ON THE CAPITALIZATION DATE AND
DISCLOSED ON SCHEDULE B AND (II) SHARES DISCLOSED ON SCHEDULE B.


 


(C)           PREFERRED SHARES.  THE PREFERRED SHARES HAVE BEEN DULY AND VALIDLY
AUTHORIZED, AND, WHEN ISSUED AND DELIVERED PURSUANT TO THIS AGREEMENT, SUCH
PREFERRED SHARES WILL BE DULY AND VALIDLY ISSUED AND FULLY PAID AND
NON-ASSESSABLE, WILL NOT BE ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS, AND
WILL RANK PARI PASSU WITH OR SENIOR TO ALL OTHER SERIES OR CLASSES OF PREFERRED
STOCK, WHETHER OR NOT ISSUED OR OUTSTANDING, WITH RESPECT TO THE PAYMENT OF
DIVIDENDS AND THE DISTRIBUTION OF ASSETS IN THE EVENT OF ANY DISSOLUTION,
LIQUIDATION OR WINDING UP OF THE COMPANY.


 


(D)           THE WARRANT AND WARRANT SHARES.  THE WARRANT HAS BEEN DULY
AUTHORIZED AND, WHEN EXECUTED AND DELIVERED AS CONTEMPLATED HEREBY, WILL
CONSTITUTE A VALID AND LEGALLY BINDING OBLIGATION OF THE COMPANY ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS THE SAME MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF

 

6

--------------------------------------------------------------------------------


 


CREDITORS’ RIGHTS GENERALLY AND GENERAL EQUITABLE PRINCIPLES, REGARDLESS OF
WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY
(“BANKRUPTCY EXCEPTIONS”).  THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THE WARRANT (THE “WARRANT SHARES”) HAVE BEEN DULY AUTHORIZED AND RESERVED FOR
ISSUANCE UPON EXERCISE OF THE WARRANT AND WHEN SO ISSUED IN ACCORDANCE WITH THE
TERMS OF THE WARRANT WILL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE,
SUBJECT, IF APPLICABLE, TO THE APPROVALS OF ITS STOCKHOLDERS SET FORTH ON
SCHEDULE C.


 


(E)           AUTHORIZATION, ENFORCEABILITY.


 

(I)            THE COMPANY HAS THE CORPORATE POWER AND AUTHORITY TO EXECUTE AND
DELIVER THIS AGREEMENT AND THE WARRANT AND, SUBJECT, IF APPLICABLE, TO THE
APPROVALS OF ITS STOCKHOLDERS SET FORTH ON SCHEDULE C, TO CARRY OUT ITS
OBLIGATIONS HEREUNDER AND THEREUNDER (WHICH INCLUDES THE ISSUANCE OF THE
PREFERRED SHARES, WARRANT AND WARRANT SHARES).  THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE COMPANY OF THIS AGREEMENT AND THE WARRANT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE COMPANY AND ITS
STOCKHOLDERS, AND NO FURTHER APPROVAL OR AUTHORIZATION IS REQUIRED ON THE PART
OF THE COMPANY, SUBJECT, IN EACH CASE, IF APPLICABLE, TO THE APPROVALS OF ITS
STOCKHOLDERS SET FORTH ON SCHEDULE C.  THIS AGREEMENT IS A VALID AND BINDING
OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO THE BANKRUPTCY EXCEPTIONS.

 

(II)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT AND THE WARRANT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY AND COMPLIANCE BY THE COMPANY WITH THE PROVISIONS HEREOF AND
THEREOF, WILL NOT (A) VIOLATE, CONFLICT WITH, OR RESULT IN A BREACH OF ANY
PROVISION OF, OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH, WITH NOTICE OR LAPSE
OF TIME OR BOTH, WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN THE TERMINATION
OF, OR ACCELERATE THE PERFORMANCE REQUIRED BY, OR RESULT IN A RIGHT OF
TERMINATION OR ACCELERATION OF, OR RESULT IN THE CREATION OF, ANY LIEN, SECURITY
INTEREST, CHARGE OR ENCUMBRANCE UPON ANY OF THE PROPERTIES OR ASSETS OF THE
COMPANY OR ANY COMPANY SUBSIDIARY UNDER ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF (I) SUBJECT, IF APPLICABLE, TO THE APPROVALS OF THE COMPANY’S
STOCKHOLDERS SET FORTH ON SCHEDULE C, ITS ORGANIZATIONAL DOCUMENTS OR (II) ANY
NOTE, BOND, MORTGAGE, INDENTURE, DEED OF TRUST, LICENSE, LEASE, AGREEMENT OR
OTHER INSTRUMENT OR OBLIGATION TO WHICH THE COMPANY OR ANY COMPANY SUBSIDIARY IS
A PARTY OR BY WHICH IT OR ANY COMPANY SUBSIDIARY MAY BE BOUND, OR TO WHICH THE
COMPANY OR ANY COMPANY SUBSIDIARY OR ANY OF THE PROPERTIES OR ASSETS OF THE
COMPANY OR ANY COMPANY SUBSIDIARY MAY BE SUBJECT, OR (B) SUBJECT TO COMPLIANCE
WITH THE STATUTES AND REGULATIONS REFERRED TO IN THE NEXT PARAGRAPH, VIOLATE ANY
STATUTE, RULE OR REGULATION OR ANY JUDGMENT, RULING, ORDER, WRIT, INJUNCTION OR
DECREE APPLICABLE TO THE COMPANY OR ANY COMPANY SUBSIDIARY OR ANY OF THEIR
RESPECTIVE PROPERTIES OR ASSETS EXCEPT, IN THE CASE OF CLAUSES (A)(II) AND (B),
FOR THOSE OCCURRENCES THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE NOT HAD AND
WOULD NOT REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.

 

7

--------------------------------------------------------------------------------


 

(III)          OTHER THAN THE FILING OF THE CERTIFICATE OF DESIGNATIONS WITH THE
SECRETARY OF STATE OF ITS JURISDICTION OF ORGANIZATION OR OTHER APPLICABLE
GOVERNMENTAL ENTITY, ANY CURRENT REPORT ON FORM 8-K REQUIRED TO BE FILED WITH
THE SEC, SUCH FILINGS AND APPROVALS AS ARE REQUIRED TO BE MADE OR OBTAINED UNDER
ANY STATE “BLUE SKY” LAWS, THE FILING OF ANY PROXY STATEMENT CONTEMPLATED BY
SECTION 3.1 AND SUCH AS HAVE BEEN MADE OR OBTAINED, NO NOTICE TO, FILING WITH,
EXEMPTION OR REVIEW BY, OR AUTHORIZATION, CONSENT OR APPROVAL OF, ANY
GOVERNMENTAL ENTITY IS REQUIRED TO BE MADE OR OBTAINED BY THE COMPANY IN
CONNECTION WITH THE CONSUMMATION BY THE COMPANY OF THE PURCHASE EXCEPT FOR ANY
SUCH NOTICES, FILINGS, EXEMPTIONS, REVIEWS, AUTHORIZATIONS, CONSENTS AND
APPROVALS THE FAILURE OF WHICH TO MAKE OR OBTAIN WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.

 


(F)            ANTI-TAKEOVER PROVISIONS AND RIGHTS PLAN.  THE BOARD OF DIRECTORS
OF THE COMPANY (THE “BOARD OF DIRECTORS”) HAS TAKEN ALL NECESSARY ACTION TO
ENSURE THAT THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE WARRANT AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, INCLUDING
THE EXERCISE OF THE WARRANT IN ACCORDANCE WITH ITS TERMS, WILL BE EXEMPT FROM
ANY ANTI-TAKEOVER OR SIMILAR PROVISIONS OF THE COMPANY’S CHARTER AND BYLAWS, AND
ANY OTHER PROVISIONS OF ANY APPLICABLE “MORATORIUM”, “CONTROL SHARE”, “FAIR
PRICE”, “INTERESTED STOCKHOLDER” OR OTHER ANTI-TAKEOVER LAWS AND REGULATIONS OF
ANY JURISDICTION.  THE COMPANY HAS TAKEN ALL ACTIONS NECESSARY TO RENDER ANY
STOCKHOLDERS’ RIGHTS PLAN OF THE COMPANY INAPPLICABLE TO THIS AGREEMENT AND THE
WARRANT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, INCLUDING THE EXERCISE OF THE WARRANT BY THE INVESTOR IN ACCORDANCE
WITH ITS TERMS.


 


(G)           NO COMPANY MATERIAL ADVERSE EFFECT.  SINCE THE LAST DAY OF THE
LAST COMPLETED FISCAL PERIOD FOR WHICH THE COMPANY HAS FILED A QUARTERLY REPORT
ON FORM 10-Q OR AN ANNUAL REPORT ON FORM 10-K WITH THE SEC PRIOR TO THE SIGNING
DATE, NO FACT, CIRCUMSTANCE, EVENT, CHANGE, OCCURRENCE, CONDITION OR DEVELOPMENT
HAS OCCURRED THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD OR WOULD REASONABLY
BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


(H)           COMPANY FINANCIAL STATEMENTS.  EACH OF THE CONSOLIDATED FINANCIAL
STATEMENTS OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES (COLLECTIVELY THE
“COMPANY FINANCIAL STATEMENTS”) INCLUDED OR INCORPORATED BY REFERENCE IN THE
COMPANY REPORTS FILED WITH THE SEC SINCE DECEMBER 31, 2006, PRESENT FAIRLY IN
ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS
CONSOLIDATED SUBSIDIARIES AS OF THE DATES INDICATED THEREIN (OR IF AMENDED PRIOR
TO THE SIGNING DATE, AS OF THE DATE OF SUCH AMENDMENT) AND THE CONSOLIDATED
RESULTS OF THEIR OPERATIONS FOR THE PERIODS SPECIFIED THEREIN; AND EXCEPT AS
STATED THEREIN, SUCH FINANCIAL STATEMENTS (A) WERE PREPARED IN CONFORMITY WITH
GAAP APPLIED ON A CONSISTENT BASIS (EXCEPT AS MAY BE NOTED THEREIN), (B) HAVE
BEEN PREPARED FROM, AND ARE IN ACCORDANCE WITH, THE BOOKS AND RECORDS OF THE
COMPANY AND THE COMPANY SUBSIDIARIES AND (C) COMPLIED AS TO FORM, AS OF THEIR
RESPECTIVE DATES OF FILING WITH THE SEC, IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE

 

8

--------------------------------------------------------------------------------


 


ACCOUNTING REQUIREMENTS AND WITH THE PUBLISHED RULES AND REGULATIONS OF THE SEC
WITH RESPECT THERETO.


 


(I)            REPORTS.


 

(I)            SINCE DECEMBER 31, 2006, THE COMPANY AND EACH SUBSIDIARY OF THE
COMPANY (EACH A “COMPANY SUBSIDIARY” AND, COLLECTIVELY, THE “COMPANY
SUBSIDIARIES”) HAS TIMELY FILED ALL REPORTS, REGISTRATIONS, DOCUMENTS, FILINGS,
STATEMENTS AND SUBMISSIONS, TOGETHER WITH ANY AMENDMENTS THERETO, THAT IT WAS
REQUIRED TO FILE WITH ANY GOVERNMENTAL ENTITY (THE FOREGOING, COLLECTIVELY, THE
“COMPANY REPORTS”) AND HAS PAID ALL FEES AND ASSESSMENTS DUE AND PAYABLE IN
CONNECTION THEREWITH, EXCEPT, IN EACH CASE, AS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.  AS
OF THEIR RESPECTIVE DATES OF FILING, THE COMPANY REPORTS COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL STATUTES AND APPLICABLE RULES AND REGULATIONS OF THE
APPLICABLE GOVERNMENTAL ENTITIES.  IN THE CASE OF EACH SUCH COMPANY REPORT FILED
WITH OR FURNISHED TO THE SEC, SUCH COMPANY REPORT (A) DID NOT, AS OF ITS DATE OR
IF AMENDED PRIOR TO THE SIGNING DATE, AS OF THE DATE OF SUCH AMENDMENT, CONTAIN
AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND (B) COMPLIED AS TO
FORM IN ALL MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES
ACT AND THE EXCHANGE ACT.  WITH RESPECT TO ALL OTHER COMPANY REPORTS, THE
COMPANY REPORTS WERE COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AS OF THEIR
RESPECTIVE DATES.  NO EXECUTIVE OFFICER OF THE COMPANY OR ANY COMPANY SUBSIDIARY
HAS FAILED IN ANY RESPECT TO MAKE THE CERTIFICATIONS REQUIRED OF HIM OR HER
UNDER SECTION 302 OR 906 OF THE SARBANES-OXLEY ACT OF 2002.

 

(II)           THE RECORDS, SYSTEMS, CONTROLS, DATA AND INFORMATION OF THE
COMPANY AND THE COMPANY SUBSIDIARIES ARE RECORDED, STORED, MAINTAINED AND
OPERATED UNDER MEANS (INCLUDING ANY ELECTRONIC, MECHANICAL OR PHOTOGRAPHIC
PROCESS, WHETHER COMPUTERIZED OR NOT) THAT ARE UNDER THE EXCLUSIVE OWNERSHIP AND
DIRECT CONTROL OF THE COMPANY OR THE COMPANY SUBSIDIARIES OR THEIR ACCOUNTANTS
(INCLUDING ALL MEANS OF ACCESS THERETO AND THEREFROM), EXCEPT FOR ANY
NON-EXCLUSIVE OWNERSHIP AND NON-DIRECT CONTROL THAT WOULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE SYSTEM OF INTERNAL ACCOUNTING
CONTROLS DESCRIBED BELOW IN THIS SECTION 2.2(I)(II).  THE COMPANY (A) HAS
IMPLEMENTED AND MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES (AS DEFINED IN
RULE 13A-15(E) OF THE EXCHANGE ACT) TO ENSURE THAT MATERIAL INFORMATION RELATING
TO THE COMPANY, INCLUDING THE CONSOLIDATED COMPANY SUBSIDIARIES, IS MADE KNOWN
TO THE CHIEF EXECUTIVE OFFICER AND THE CHIEF FINANCIAL OFFICER OF THE COMPANY BY
OTHERS WITHIN THOSE ENTITIES, AND (B) HAS DISCLOSED, BASED ON ITS MOST RECENT
EVALUATION PRIOR TO THE SIGNING DATE, TO THE COMPANY’S OUTSIDE AUDITORS AND THE
AUDIT COMMITTEE OF THE BOARD OF DIRECTORS (X) ANY SIGNIFICANT DEFICIENCIES AND
MATERIAL WEAKNESSES IN THE DESIGN OR OPERATION OF INTERNAL CONTROLS OVER
FINANCIAL REPORTING (AS DEFINED IN RULE 13A-15(F) OF THE EXCHANGE ACT) THAT ARE
REASONABLY LIKELY TO ADVERSELY AFFECT THE COMPANY’S ABILITY TO RECORD, PROCESS,
SUMMARIZE AND REPORT FINANCIAL INFORMATION AND (Y) ANY FRAUD,

 

9

--------------------------------------------------------------------------------


 

WHETHER OR NOT MATERIAL, THAT INVOLVES MANAGEMENT OR OTHER EMPLOYEES WHO HAVE A
SIGNIFICANT ROLE IN THE COMPANY’S INTERNAL CONTROLS OVER FINANCIAL REPORTING.

 


(J)            NO UNDISCLOSED LIABILITIES.  NEITHER THE COMPANY NOR ANY OF THE
COMPANY SUBSIDIARIES HAS ANY LIABILITIES OR OBLIGATIONS OF ANY NATURE (ABSOLUTE,
ACCRUED, CONTINGENT OR OTHERWISE) WHICH ARE NOT PROPERLY REFLECTED OR RESERVED
AGAINST IN THE COMPANY FINANCIAL STATEMENTS TO THE EXTENT REQUIRED TO BE SO
REFLECTED OR RESERVED AGAINST IN ACCORDANCE WITH GAAP, EXCEPT FOR
(A) LIABILITIES THAT HAVE ARISEN SINCE THE LAST FISCAL YEAR END IN THE ORDINARY
AND USUAL COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE AND
(B) LIABILITIES THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAVE NOT HAD AND WOULD
NOT REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


(K)           OFFERING OF SECURITIES.  NEITHER THE COMPANY NOR ANY PERSON ACTING
ON ITS BEHALF HAS TAKEN ANY ACTION (INCLUDING ANY OFFERING OF ANY SECURITIES OF
THE COMPANY UNDER CIRCUMSTANCES WHICH WOULD REQUIRE THE INTEGRATION OF SUCH
OFFERING WITH THE OFFERING OF ANY OF THE PURCHASED SECURITIES UNDER THE
SECURITIES ACT, AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED
THEREUNDER), WHICH MIGHT SUBJECT THE OFFERING, ISSUANCE OR SALE OF ANY OF THE
PURCHASED SECURITIES TO INVESTOR PURSUANT TO THIS AGREEMENT TO THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.


 


(L)            LITIGATION AND OTHER PROCEEDINGS.  EXCEPT (I) AS SET FORTH ON
SCHEDULE D OR (II) AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT, THERE IS NO (A) PENDING OR,
TO THE KNOWLEDGE OF THE COMPANY, THREATENED, CLAIM, ACTION, SUIT, INVESTIGATION
OR PROCEEDING, AGAINST THE COMPANY OR ANY COMPANY SUBSIDIARY OR TO WHICH ANY OF
THEIR ASSETS ARE SUBJECT NOR IS THE COMPANY OR ANY COMPANY SUBSIDIARY SUBJECT TO
ANY ORDER, JUDGMENT OR DECREE OR (B) UNRESOLVED VIOLATION, CRITICISM OR
EXCEPTION BY ANY GOVERNMENTAL ENTITY WITH RESPECT TO ANY REPORT OR RELATING TO
ANY EXAMINATIONS OR INSPECTIONS OF THE COMPANY OR ANY COMPANY SUBSIDIARIES.


 


(M)          COMPLIANCE WITH LAWS.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT, THE
COMPANY AND THE COMPANY SUBSIDIARIES HAVE ALL PERMITS, LICENSES, FRANCHISES,
AUTHORIZATIONS, ORDERS AND APPROVALS OF, AND HAVE MADE ALL FILINGS, APPLICATIONS
AND REGISTRATIONS WITH, GOVERNMENTAL ENTITIES THAT ARE REQUIRED IN ORDER TO
PERMIT THEM TO OWN OR LEASE THEIR PROPERTIES AND ASSETS AND TO CARRY ON THEIR
BUSINESS AS PRESENTLY CONDUCTED AND THAT ARE MATERIAL TO THE BUSINESS OF THE
COMPANY OR SUCH COMPANY SUBSIDIARY.  EXCEPT AS SET FORTH ON SCHEDULE E, THE
COMPANY AND THE COMPANY SUBSIDIARIES HAVE COMPLIED IN ALL RESPECTS AND ARE NOT
IN DEFAULT OR VIOLATION OF, AND NONE OF THEM IS, TO THE KNOWLEDGE OF THE
COMPANY, UNDER INVESTIGATION WITH RESPECT TO OR, TO THE KNOWLEDGE OF THE
COMPANY, HAVE BEEN THREATENED TO BE CHARGED WITH OR GIVEN NOTICE OF ANY
VIOLATION OF, ANY APPLICABLE DOMESTIC (FEDERAL, STATE OR LOCAL) OR FOREIGN LAW,
STATUTE, ORDINANCE, LICENSE, RULE, REGULATION, POLICY OR GUIDELINE, ORDER,
DEMAND, WRIT, INJUNCTION, DECREE OR JUDGMENT OF ANY GOVERNMENTAL ENTITY, OTHER
THAN SUCH NONCOMPLIANCE, DEFAULTS OR

 

10

--------------------------------------------------------------------------------


 


VIOLATIONS THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.  EXCEPT FOR STATUTORY OR
REGULATORY RESTRICTIONS OF GENERAL APPLICATION OR AS SET FORTH ON SCHEDULE E, NO
GOVERNMENTAL ENTITY HAS PLACED ANY RESTRICTION ON THE BUSINESS OR PROPERTIES OF
THE COMPANY OR ANY COMPANY SUBSIDIARY THAT WOULD, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


(N)           EMPLOYEE BENEFIT MATTERS.  EXCEPT AS WOULD NOT REASONABLY BE
EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, A COMPANY MATERIAL
ADVERSE EFFECT: (A) EACH “EMPLOYEE BENEFIT PLAN” (WITHIN THE MEANING OF
SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”)) PROVIDING BENEFITS TO ANY CURRENT OR FORMER EMPLOYEE, OFFICER OR
DIRECTOR OF THE COMPANY OR ANY MEMBER OF ITS “CONTROLLED GROUP” (DEFINED AS ANY
ORGANIZATION WHICH IS A MEMBER OF A CONTROLLED GROUP OF CORPORATIONS WITHIN THE
MEANING OF SECTION 414 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE
“CODE”)) THAT IS SPONSORED, MAINTAINED OR CONTRIBUTED TO BY THE COMPANY OR ANY
MEMBER OF ITS CONTROLLED GROUP AND FOR WHICH THE COMPANY OR ANY MEMBER OF ITS
CONTROLLED GROUP WOULD HAVE ANY LIABILITY, WHETHER ACTUAL OR CONTINGENT (EACH, A
“PLAN”) HAS BEEN MAINTAINED IN COMPLIANCE WITH ITS TERMS AND WITH THE
REQUIREMENTS OF ALL APPLICABLE STATUTES, RULES AND REGULATIONS, INCLUDING ERISA
AND THE CODE; (B) WITH RESPECT TO EACH PLAN SUBJECT TO TITLE IV OF ERISA
(INCLUDING, FOR PURPOSES OF THIS CLAUSE (B), ANY PLAN SUBJECT TO TITLE IV OF
ERISA THAT THE COMPANY OR ANY MEMBER OF ITS CONTROLLED GROUP PREVIOUSLY
MAINTAINED OR CONTRIBUTED TO IN THE SIX YEARS PRIOR TO THE SIGNING DATE), (1) NO
“REPORTABLE EVENT” (WITHIN THE MEANING OF SECTION 4043(C) OF ERISA), OTHER THAN
A REPORTABLE EVENT FOR WHICH THE NOTICE PERIOD REFERRED TO IN SECTION 4043(C) OF
ERISA HAS BEEN WAIVED, HAS OCCURRED IN THE THREE YEARS PRIOR TO THE SIGNING DATE
OR IS REASONABLY EXPECTED TO OCCUR, (2) NO “ACCUMULATED FUNDING DEFICIENCY”
(WITHIN THE MEANING OF SECTION 302 OF ERISA OR SECTION 412 OF THE CODE), WHETHER
OR NOT WAIVED, HAS OCCURRED IN THE THREE YEARS PRIOR TO THE SIGNING DATE OR IS
REASONABLY EXPECTED TO OCCUR, (3) THE FAIR MARKET VALUE OF THE ASSETS UNDER EACH
PLAN EXCEEDS THE PRESENT VALUE OF ALL BENEFITS ACCRUED UNDER SUCH PLAN
(DETERMINED BASED ON THE ASSUMPTIONS USED TO FUND SUCH PLAN) AND (4) NEITHER THE
COMPANY NOR ANY MEMBER OF ITS CONTROLLED GROUP HAS INCURRED IN THE SIX YEARS
PRIOR TO THE SIGNING DATE, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER
TITLE IV OF ERISA (OTHER THAN CONTRIBUTIONS TO THE PLAN OR PREMIUMS TO THE PBGC
IN THE ORDINARY COURSE AND WITHOUT DEFAULT) IN RESPECT OF A PLAN (INCLUDING ANY
PLAN THAT IS A “MULTIEMPLOYER PLAN”, WITHIN THE MEANING OF SECTION 4001(C)(3) OF
ERISA); AND (C) EACH PLAN THAT IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM
THE INTERNAL REVENUE SERVICE WITH RESPECT TO ITS QUALIFIED STATUS THAT HAS NOT
BEEN REVOKED, OR SUCH A DETERMINATION LETTER HAS BEEN TIMELY APPLIED FOR BUT NOT
RECEIVED BY THE SIGNING DATE, AND NOTHING HAS OCCURRED, WHETHER BY ACTION OR BY
FAILURE TO ACT, WHICH COULD REASONABLY BE EXPECTED TO CAUSE THE LOSS, REVOCATION
OR DENIAL OF SUCH QUALIFIED STATUS OR FAVORABLE DETERMINATION LETTER.

 

11

--------------------------------------------------------------------------------


 


(O)           TAXES.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT, (I) THE
COMPANY AND THE COMPANY SUBSIDIARIES HAVE FILED ALL FEDERAL, STATE, LOCAL AND
FOREIGN INCOME AND FRANCHISE TAX RETURNS REQUIRED TO BE FILED THROUGH THE
SIGNING DATE, SUBJECT TO PERMITTED EXTENSIONS, AND HAVE PAID ALL TAXES DUE
THEREON, AND (II) NO TAX DEFICIENCY HAS BEEN DETERMINED ADVERSELY TO THE COMPANY
OR ANY OF THE COMPANY SUBSIDIARIES, NOR DOES THE COMPANY HAVE ANY KNOWLEDGE OF
ANY TAX DEFICIENCIES.  “TAX” OR “TAXES” MEANS ANY FEDERAL, STATE, LOCAL OR
FOREIGN INCOME, GROSS RECEIPTS, PROPERTY, SALES, USE, LICENSE, EXCISE,
FRANCHISE, EMPLOYMENT, PAYROLL, WITHHOLDING, ALTERNATIVE OR ADD ON MINIMUM, AD
VALOREM, TRANSFER OR EXCISE TAX, OR ANY OTHER TAX, CUSTOM, DUTY, GOVERNMENTAL
FEE OR OTHER LIKE ASSESSMENT OR CHARGE OF ANY KIND WHATSOEVER, TOGETHER WITH ANY
INTEREST OR PENALTY, IMPOSED BY ANY GOVERNMENTAL ENTITY.


 


(P)           PROPERTIES AND LEASES.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT,
THE COMPANY AND THE COMPANY SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE TO ALL
REAL PROPERTIES AND ALL OTHER PROPERTIES AND ASSETS OWNED BY THEM, IN EACH CASE
FREE FROM LIENS, ENCUMBRANCES, CLAIMS AND DEFECTS THAT WOULD AFFECT THE VALUE
THEREOF OR INTERFERE WITH THE USE MADE OR TO BE MADE THEREOF BY THEM.  EXCEPT AS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
COMPANY MATERIAL ADVERSE EFFECT, THE COMPANY AND THE COMPANY SUBSIDIARIES HOLD
ALL LEASED REAL OR PERSONAL PROPERTY UNDER VALID AND ENFORCEABLE LEASES WITH NO
EXCEPTIONS THAT WOULD INTERFERE WITH THE USE MADE OR TO BE MADE THEREOF BY THEM.


 


(Q)           ENVIRONMENTAL LIABILITY.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT:


 

(I)            THERE IS NO LEGAL, ADMINISTRATIVE, OR OTHER PROCEEDING, CLAIM OR
ACTION OF ANY NATURE SEEKING TO IMPOSE, OR THAT WOULD REASONABLY BE EXPECTED TO
RESULT IN THE IMPOSITION OF, ON THE COMPANY OR ANY COMPANY SUBSIDIARY, ANY
LIABILITY RELATING TO THE RELEASE OF HAZARDOUS SUBSTANCES AS DEFINED UNDER ANY
LOCAL, STATE OR FEDERAL ENVIRONMENTAL STATUTE, REGULATION OR ORDINANCE,
INCLUDING THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT OF 1980, PENDING OR, TO THE COMPANY’S KNOWLEDGE, THREATENED AGAINST THE
COMPANY OR ANY COMPANY SUBSIDIARY;

 

(II)           TO THE COMPANY’S KNOWLEDGE, THERE IS NO REASONABLE BASIS FOR ANY
SUCH PROCEEDING, CLAIM OR ACTION; AND

 

(III)          NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY IS SUBJECT TO ANY
AGREEMENT, ORDER, JUDGMENT OR DECREE BY OR WITH ANY COURT, GOVERNMENTAL ENTITY
OR THIRD PARTY IMPOSING ANY SUCH ENVIRONMENTAL LIABILITY.

 


(R)            RISK MANAGEMENT INSTRUMENTS.  EXCEPT AS WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE
EFFECT, ALL DERIVATIVE INSTRUMENTS, INCLUDING, SWAPS, CAPS, FLOORS AND OPTION
AGREEMENTS, WHETHER

 

12

--------------------------------------------------------------------------------


 


ENTERED INTO FOR THE COMPANY’S OWN ACCOUNT, OR FOR THE ACCOUNT OF ONE OR MORE OF
THE COMPANY SUBSIDIARIES OR ITS OR THEIR CUSTOMERS, WERE ENTERED INTO (I) ONLY
IN THE ORDINARY COURSE OF BUSINESS, (II) IN ACCORDANCE WITH PRUDENT PRACTICES
AND IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, RULES, REGULATIONS AND
REGULATORY POLICIES AND (III) WITH COUNTERPARTIES BELIEVED TO BE FINANCIALLY
RESPONSIBLE AT THE TIME; AND EACH OF SUCH INSTRUMENTS CONSTITUTES THE VALID AND
LEGALLY BINDING OBLIGATION OF THE COMPANY OR ONE OF THE COMPANY SUBSIDIARIES,
ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY THE
BANKRUPTCY EXCEPTIONS.  NEITHER THE COMPANY OR THE COMPANY SUBSIDIARIES, NOR, TO
THE KNOWLEDGE OF THE COMPANY, ANY OTHER PARTY THERETO, IS IN BREACH OF ANY OF
ITS OBLIGATIONS UNDER ANY SUCH AGREEMENT OR ARRANGEMENT OTHER THAN SUCH BREACHES
THAT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE
A COMPANY MATERIAL ADVERSE EFFECT.


 


(S)           AGREEMENTS WITH REGULATORY AGENCIES.  EXCEPT AS SET FORTH ON
SCHEDULE F, NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY IS SUBJECT TO ANY
MATERIAL CEASE-AND-DESIST OR OTHER SIMILAR ORDER OR ENFORCEMENT ACTION ISSUED
BY, OR IS A PARTY TO ANY MATERIAL WRITTEN AGREEMENT, CONSENT AGREEMENT OR
MEMORANDUM OF UNDERSTANDING WITH, OR IS A PARTY TO ANY COMMITMENT LETTER OR
SIMILAR UNDERTAKING TO, OR IS SUBJECT TO ANY CAPITAL DIRECTIVE BY, OR SINCE
DECEMBER 31, 2006, HAS ADOPTED ANY BOARD RESOLUTIONS AT THE REQUEST OF, ANY
GOVERNMENTAL ENTITY (OTHER THAN THE APPROPRIATE FEDERAL BANKING AGENCIES WITH
JURISDICTION OVER THE COMPANY AND THE COMPANY SUBSIDIARIES) THAT CURRENTLY
RESTRICTS IN ANY MATERIAL RESPECT THE CONDUCT OF ITS BUSINESS OR THAT IN ANY
MATERIAL MANNER RELATES TO ITS CAPITAL ADEQUACY, ITS LIQUIDITY AND FUNDING
POLICIES AND PRACTICES, ITS ABILITY TO PAY DIVIDENDS, ITS CREDIT, RISK
MANAGEMENT OR COMPLIANCE POLICIES OR PROCEDURES, ITS INTERNAL CONTROLS, ITS
MANAGEMENT OR ITS OPERATIONS OR BUSINESS (EACH ITEM IN THIS SENTENCE, A
“REGULATORY AGREEMENT”), NOR HAS THE COMPANY OR ANY COMPANY SUBSIDIARY BEEN
ADVISED SINCE DECEMBER 31, 2006 BY ANY SUCH GOVERNMENTAL ENTITY THAT IT IS
CONSIDERING ISSUING, INITIATING, ORDERING, OR REQUESTING ANY SUCH REGULATORY
AGREEMENT.  THE COMPANY AND EACH COMPANY SUBSIDIARY ARE IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH EACH REGULATORY AGREEMENT TO WHICH IT IS PARTY OR
SUBJECT, AND NEITHER THE COMPANY NOR ANY COMPANY SUBSIDIARY HAS RECEIVED ANY
NOTICE FROM ANY GOVERNMENTAL ENTITY INDICATING THAT EITHER THE COMPANY OR ANY
COMPANY SUBSIDIARY IS NOT IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ANY SUCH
REGULATORY AGREEMENT.  “APPROPRIATE FEDERAL BANKING AGENCY” MEANS THE
“APPROPRIATE FEDERAL BANKING AGENCY” WITH RESPECT TO THE COMPANY OR SUCH COMPANY
SUBSIDIARIES, AS APPLICABLE, AS DEFINED IN SECTION 3(Q) OF THE FEDERAL DEPOSIT
INSURANCE ACT (12 U.S.C. SECTION 1813(Q)).


 


(T)            INSURANCE.  THE COMPANY AND THE COMPANY SUBSIDIARIES ARE INSURED
WITH REPUTABLE INSURERS AGAINST SUCH RISKS AND IN SUCH AMOUNTS AS THE MANAGEMENT
OF THE COMPANY REASONABLY HAS DETERMINED TO BE PRUDENT AND CONSISTENT WITH
INDUSTRY PRACTICE.  THE COMPANY AND THE COMPANY SUBSIDIARIES ARE IN MATERIAL
COMPLIANCE WITH THEIR INSURANCE POLICIES AND ARE NOT IN DEFAULT UNDER ANY OF THE
MATERIAL TERMS THEREOF, EACH SUCH POLICY IS OUTSTANDING AND IN FULL FORCE AND
EFFECT, ALL PREMIUMS AND OTHER PAYMENTS DUE UNDER ANY MATERIAL POLICY HAVE BEEN
PAID, AND ALL CLAIMS

 

13

--------------------------------------------------------------------------------


 


THEREUNDER HAVE BEEN FILED IN DUE AND TIMELY FASHION, EXCEPT, IN EACH CASE, AS
WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
COMPANY MATERIAL ADVERSE EFFECT.


 


(U)           INTELLECTUAL PROPERTY.  EXCEPT AS WOULD NOT, INDIVIDUALLY OR IN
THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT,
(I) THE COMPANY AND EACH COMPANY SUBSIDIARY OWNS OR OTHERWISE HAS THE RIGHT TO
USE, ALL INTELLECTUAL PROPERTY RIGHTS, INCLUDING ALL TRADEMARKS, TRADE DRESS,
TRADE NAMES, SERVICE MARKS, DOMAIN NAMES, PATENTS, INVENTIONS, TRADE SECRETS,
KNOW-HOW, WORKS OF AUTHORSHIP AND COPYRIGHTS THEREIN, THAT ARE USED IN THE
CONDUCT OF THEIR EXISTING BUSINESSES AND ALL RIGHTS RELATING TO THE PLANS,
DESIGN AND SPECIFICATIONS OF ANY OF ITS BRANCH FACILITIES (“PROPRIETARY RIGHTS”)
FREE AND CLEAR OF ALL LIENS AND ANY CLAIMS OF OWNERSHIP BY CURRENT OR FORMER
EMPLOYEES, CONTRACTORS, DESIGNERS OR OTHERS AND (II) NEITHER THE COMPANY NOR ANY
OF THE COMPANY SUBSIDIARIES IS MATERIALLY INFRINGING, DILUTING, MISAPPROPRIATING
OR VIOLATING, NOR HAS THE COMPANY OR ANY OR THE COMPANY SUBSIDIARIES RECEIVED
ANY WRITTEN (OR, TO THE KNOWLEDGE OF THE COMPANY, ORAL) COMMUNICATIONS ALLEGING
THAT ANY OF THEM HAS MATERIALLY INFRINGED, DILUTED, MISAPPROPRIATED OR VIOLATED,
ANY OF THE PROPRIETARY RIGHTS OWNED BY ANY OTHER PERSON.  EXCEPT AS WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A COMPANY
MATERIAL ADVERSE EFFECT, TO THE COMPANY’S KNOWLEDGE, NO OTHER PERSON IS
INFRINGING, DILUTING, MISAPPROPRIATING OR VIOLATING, NOR HAS THE COMPANY OR ANY
OR THE COMPANY SUBSIDIARIES SENT ANY WRITTEN COMMUNICATIONS SINCE JANUARY 1,
2006 ALLEGING THAT ANY PERSON HAS INFRINGED, DILUTED, MISAPPROPRIATED OR
VIOLATED, ANY OF THE PROPRIETARY RIGHTS OWNED BY THE COMPANY AND THE COMPANY
SUBSIDIARIES.


 


(V)           BROKERS AND FINDERS.  NO BROKER, FINDER OR INVESTMENT BANKER IS
ENTITLED TO ANY FINANCIAL ADVISORY, BROKERAGE, FINDER’S OR OTHER FEE OR
COMMISSION IN CONNECTION WITH THIS AGREEMENT OR THE WARRANT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY BASED UPON ARRANGEMENTS MADE BY OR ON BEHALF OF
THE COMPANY OR ANY COMPANY SUBSIDIARY FOR WHICH THE INVESTOR COULD HAVE ANY
LIABILITY.


 

ARTICLE III

COVENANTS

 

3.1.          Commercially Reasonable Efforts.

 

(a)           Subject to the terms and conditions of this Agreement, each of the
parties will use its commercially reasonable efforts in good faith to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or desirable, or advisable under applicable laws, so as to
permit consummation of the Purchase as promptly as practicable and otherwise to
enable consummation of the transactions contemplated hereby and shall use
commercially reasonable efforts to cooperate with the other party to that end.

 

14

--------------------------------------------------------------------------------


 


(B)           IF THE COMPANY IS REQUIRED TO OBTAIN ANY STOCKHOLDER APPROVALS SET
FORTH ON SCHEDULE C, THEN THE COMPANY SHALL COMPLY WITH THIS SECTION 3.1(B) AND
SECTION 3.1(C).  THE COMPANY SHALL CALL A SPECIAL MEETING OF ITS STOCKHOLDERS,
AS PROMPTLY AS PRACTICABLE FOLLOWING THE CLOSING, TO VOTE ON PROPOSALS
(COLLECTIVELY, THE “STOCKHOLDER PROPOSALS”) TO (I) APPROVE THE EXERCISE OF THE
WARRANT FOR COMMON STOCK FOR PURPOSES OF THE RULES OF THE NATIONAL SECURITY
EXCHANGE ON WHICH THE COMMON STOCK IS LISTED AND/OR (II) AMEND THE COMPANY’S
CHARTER TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO AT LEAST
SUCH NUMBER AS SHALL BE SUFFICIENT TO PERMIT THE FULL EXERCISE OF THE WARRANT
FOR COMMON STOCK AND COMPLY WITH THE OTHER PROVISIONS OF THIS SECTION 3.1(B) AND
SECTION 3.1(C).  THE BOARD OF DIRECTORS SHALL RECOMMEND TO THE COMPANY’S
STOCKHOLDERS THAT SUCH STOCKHOLDERS VOTE IN FAVOR OF THE STOCKHOLDER PROPOSALS. 
IN CONNECTION WITH SUCH MEETING, THE COMPANY SHALL PREPARE (AND THE INVESTOR
WILL REASONABLY COOPERATE WITH THE COMPANY TO PREPARE) AND FILE WITH THE SEC AS
PROMPTLY AS PRACTICABLE (BUT IN NO EVENT MORE THAN TEN BUSINESS DAYS AFTER THE
CLOSING) A PRELIMINARY PROXY STATEMENT, SHALL USE ITS REASONABLE BEST EFFORTS TO
RESPOND TO ANY COMMENTS OF THE SEC OR ITS STAFF THEREON AND TO CAUSE A
DEFINITIVE PROXY STATEMENT RELATED TO SUCH STOCKHOLDERS’ MEETING TO BE MAILED TO
THE COMPANY’S STOCKHOLDERS NOT MORE THAN FIVE BUSINESS DAYS AFTER CLEARANCE
THEREOF BY THE SEC, AND SHALL USE ITS REASONABLE BEST EFFORTS TO SOLICIT PROXIES
FOR SUCH STOCKHOLDER APPROVAL OF THE STOCKHOLDER PROPOSALS.  THE COMPANY SHALL
NOTIFY THE INVESTOR PROMPTLY OF THE RECEIPT OF ANY COMMENTS FROM THE SEC OR ITS
STAFF WITH RESPECT TO THE PROXY STATEMENT AND OF ANY REQUEST BY THE SEC OR ITS
STAFF FOR AMENDMENTS OR SUPPLEMENTS TO SUCH PROXY STATEMENT OR FOR ADDITIONAL
INFORMATION AND WILL SUPPLY THE INVESTOR WITH COPIES OF ALL CORRESPONDENCE
BETWEEN THE COMPANY OR ANY OF ITS REPRESENTATIVES, ON THE ONE HAND, AND THE SEC
OR ITS STAFF, ON THE OTHER HAND, WITH RESPECT TO SUCH PROXY STATEMENT.  IF AT
ANY TIME PRIOR TO SUCH STOCKHOLDERS’ MEETING THERE SHALL OCCUR ANY EVENT THAT IS
REQUIRED TO BE SET FORTH IN AN AMENDMENT OR SUPPLEMENT TO THE PROXY STATEMENT,
THE COMPANY SHALL AS PROMPTLY AS PRACTICABLE PREPARE AND MAIL TO ITS
STOCKHOLDERS SUCH AN AMENDMENT OR SUPPLEMENT.  EACH OF THE INVESTOR AND THE
COMPANY AGREES PROMPTLY TO CORRECT ANY INFORMATION PROVIDED BY IT OR ON ITS
BEHALF FOR USE IN THE PROXY STATEMENT IF AND TO THE EXTENT THAT SUCH INFORMATION
SHALL HAVE BECOME FALSE OR MISLEADING IN ANY MATERIAL RESPECT, AND THE COMPANY
SHALL AS PROMPTLY AS PRACTICABLE PREPARE AND MAIL TO ITS STOCKHOLDERS AN
AMENDMENT OR SUPPLEMENT TO CORRECT SUCH INFORMATION TO THE EXTENT REQUIRED BY
APPLICABLE LAWS AND REGULATIONS.  THE COMPANY SHALL CONSULT WITH THE INVESTOR
PRIOR TO FILING ANY PROXY STATEMENT, OR ANY AMENDMENT OR SUPPLEMENT THERETO, AND
PROVIDE THE INVESTOR WITH A REASONABLE OPPORTUNITY TO COMMENT THEREON.  IN THE
EVENT THAT THE APPROVAL OF ANY OF THE STOCKHOLDER PROPOSALS IS NOT OBTAINED AT
SUCH SPECIAL STOCKHOLDERS MEETING, THE COMPANY SHALL INCLUDE A PROPOSAL TO
APPROVE (AND THE BOARD OF DIRECTORS SHALL RECOMMEND APPROVAL OF) EACH SUCH
PROPOSAL AT A MEETING OF ITS STOCKHOLDERS NO LESS THAN ONCE IN EACH SUBSEQUENT
SIX-MONTH PERIOD BEGINNING ON JANUARY 1, 2009 UNTIL ALL SUCH APPROVALS ARE
OBTAINED OR MADE.


 


(C)           NONE OF THE INFORMATION SUPPLIED BY THE COMPANY OR ANY OF THE
COMPANY SUBSIDIARIES FOR INCLUSION IN ANY PROXY STATEMENT IN CONNECTION WITH ANY
SUCH STOCKHOLDERS MEETING OF THE COMPANY WILL, AT THE DATE IT IS FILED WITH THE
SEC, WHEN FIRST

 

15

--------------------------------------------------------------------------------


 


MAILED TO THE COMPANY’S STOCKHOLDERS AND AT THE TIME OF ANY STOCKHOLDERS
MEETING, AND AT THE TIME OF ANY AMENDMENT OR SUPPLEMENT THEREOF, CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY
IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY ARE MADE, NOT MISLEADING.


 


3.2.          EXPENSES.  UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT OR THE
WARRANT, EACH OF THE PARTIES HERETO WILL BEAR AND PAY ALL COSTS AND EXPENSES
INCURRED BY IT OR ON ITS BEHALF IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
UNDER THIS AGREEMENT AND THE WARRANT, INCLUDING FEES AND EXPENSES OF ITS OWN
FINANCIAL OR OTHER CONSULTANTS, INVESTMENT BANKERS, ACCOUNTANTS AND COUNSEL.


 


3.3.          SUFFICIENCY OF AUTHORIZED COMMON STOCK; EXCHANGE LISTING.


 


(A)           DURING THE PERIOD FROM THE CLOSING DATE (OR, IF THE APPROVAL OF
THE STOCKHOLDER PROPOSALS IS REQUIRED, THE DATE OF SUCH APPROVAL) UNTIL THE DATE
ON WHICH THE WARRANT HAS BEEN FULLY EXERCISED, THE COMPANY SHALL AT ALL TIMES
HAVE RESERVED FOR ISSUANCE, FREE OF PREEMPTIVE OR SIMILAR RIGHTS, A SUFFICIENT
NUMBER OF AUTHORIZED AND UNISSUED WARRANT SHARES TO EFFECTUATE SUCH EXERCISE. 
NOTHING IN THIS SECTION 3.3 SHALL PRECLUDE THE COMPANY FROM SATISFYING ITS
OBLIGATIONS IN RESPECT OF THE EXERCISE OF THE WARRANT BY DELIVERY OF SHARES OF
COMMON STOCK WHICH ARE HELD IN THE TREASURY OF THE COMPANY.  AS SOON AS
REASONABLY PRACTICABLE FOLLOWING THE CLOSING, THE COMPANY SHALL, AT ITS EXPENSE,
CAUSE THE WARRANT SHARES TO BE LISTED ON THE SAME NATIONAL SECURITIES EXCHANGE
ON WHICH THE COMMON STOCK IS LISTED, SUBJECT TO OFFICIAL NOTICE OF ISSUANCE, AND
SHALL MAINTAIN SUCH LISTING FOR SO LONG AS ANY COMMON STOCK IS LISTED ON SUCH
EXCHANGE.


 


(B)           IF REQUESTED BY THE INVESTOR, THE COMPANY SHALL PROMPTLY USE ITS
REASONABLE BEST EFFORTS TO CAUSE THE PREFERRED SHARES TO BE APPROVED FOR LISTING
ON A NATIONAL SECURITIES EXCHANGE AS PROMPTLY AS PRACTICABLE FOLLOWING SUCH
REQUEST.


 


3.4.          CERTAIN NOTIFICATIONS UNTIL CLOSING.  FROM THE SIGNING DATE UNTIL
THE CLOSING, THE COMPANY SHALL PROMPTLY NOTIFY THE INVESTOR OF (I) ANY FACT,
EVENT OR CIRCUMSTANCE OF WHICH IT IS AWARE AND WHICH WOULD REASONABLY BE
EXPECTED TO CAUSE ANY REPRESENTATION OR WARRANTY OF THE COMPANY CONTAINED IN
THIS AGREEMENT TO BE UNTRUE OR INACCURATE IN ANY MATERIAL RESPECT OR TO CAUSE
ANY COVENANT OR AGREEMENT OF THE COMPANY CONTAINED IN THIS AGREEMENT NOT TO BE
COMPLIED WITH OR SATISFIED IN ANY MATERIAL RESPECT AND (II) EXCEPT AS PREVIOUSLY
DISCLOSED, ANY FACT, CIRCUMSTANCE, EVENT, CHANGE, OCCURRENCE, CONDITION OR
DEVELOPMENT OF WHICH THE COMPANY IS AWARE AND WHICH, INDIVIDUALLY OR IN THE
AGGREGATE, HAS HAD OR WOULD REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL
ADVERSE EFFECT; PROVIDED, HOWEVER, THAT DELIVERY OF ANY NOTICE PURSUANT TO THIS
SECTION 3.4 SHALL NOT LIMIT OR AFFECT ANY RIGHTS OF OR REMEDIES AVAILABLE TO THE
INVESTOR; PROVIDED, FURTHER, THAT A FAILURE TO COMPLY WITH THIS SECTION 3.4
SHALL NOT CONSTITUTE A BREACH OF THIS AGREEMENT OR THE FAILURE OF ANY CONDITION
SET FORTH IN SECTION 1.2 TO BE SATISFIED UNLESS THE UNDERLYING COMPANY MATERIAL
ADVERSE EFFECT OR MATERIAL BREACH WOULD INDEPENDENTLY RESULT IN THE FAILURE OF A
CONDITION SET FORTH IN SECTION 1.2 TO BE SATISFIED.

 

16

--------------------------------------------------------------------------------


 


3.5.          ACCESS, INFORMATION AND CONFIDENTIALITY.


 


(A)           FROM THE SIGNING DATE UNTIL THE DATE WHEN THE INVESTOR HOLDS AN
AMOUNT OF PREFERRED SHARES HAVING AN AGGREGATE LIQUIDATION VALUE OF LESS THAN
10% OF THE PURCHASE PRICE, THE COMPANY WILL PERMIT THE INVESTOR AND ITS AGENTS,
CONSULTANTS, CONTRACTORS AND ADVISORS (X) ACTING THROUGH THE APPROPRIATE FEDERAL
BANKING AGENCY, TO EXAMINE THE CORPORATE BOOKS AND MAKE COPIES THEREOF AND TO
DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE COMPANY AND THE COMPANY
SUBSIDIARIES WITH THE PRINCIPAL OFFICERS OF THE COMPANY, ALL UPON REASONABLE
NOTICE AND AT SUCH REASONABLE TIMES AND AS OFTEN AS THE INVESTOR MAY REASONABLY
REQUEST AND (Y) TO REVIEW ANY INFORMATION MATERIAL TO THE INVESTOR’S INVESTMENT
IN THE COMPANY PROVIDED BY THE COMPANY TO ITS APPROPRIATE FEDERAL BANKING
AGENCY.  ANY INVESTIGATION PURSUANT TO THIS SECTION 3.5 SHALL BE CONDUCTED
DURING NORMAL BUSINESS HOURS AND IN SUCH MANNER AS NOT TO INTERFERE UNREASONABLY
WITH THE CONDUCT OF THE BUSINESS OF THE COMPANY, AND NOTHING HEREIN SHALL
REQUIRE THE COMPANY OR ANY COMPANY SUBSIDIARY TO DISCLOSE ANY INFORMATION TO THE
INVESTOR TO THE EXTENT (I) PROHIBITED BY APPLICABLE LAW OR REGULATION, OR
(II) THAT SUCH DISCLOSURE WOULD REASONABLY BE EXPECTED TO CAUSE A VIOLATION OF
ANY AGREEMENT TO WHICH THE COMPANY OR ANY COMPANY SUBSIDIARY IS A PARTY OR WOULD
CAUSE A RISK OF A LOSS OF PRIVILEGE TO THE COMPANY OR ANY COMPANY SUBSIDIARY
(PROVIDED THAT THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MAKE
APPROPRIATE SUBSTITUTE DISCLOSURE ARRANGEMENTS UNDER CIRCUMSTANCES WHERE THE
RESTRICTIONS IN THIS CLAUSE (II) APPLY).


 


(B)           THE INVESTOR WILL USE REASONABLE BEST EFFORTS TO HOLD, AND WILL
USE REASONABLE BEST EFFORTS TO CAUSE ITS AGENTS, CONSULTANTS, CONTRACTORS AND
ADVISORS TO HOLD, IN CONFIDENCE ALL NON-PUBLIC RECORDS, BOOKS, CONTRACTS,
INSTRUMENTS, COMPUTER DATA AND OTHER DATA AND INFORMATION (COLLECTIVELY,
“INFORMATION”) CONCERNING THE COMPANY FURNISHED OR MADE AVAILABLE TO IT BY THE
COMPANY OR ITS REPRESENTATIVES PURSUANT TO THIS AGREEMENT (EXCEPT TO THE EXTENT
THAT SUCH INFORMATION CAN BE SHOWN TO HAVE BEEN (I) PREVIOUSLY KNOWN BY SUCH
PARTY ON A NON-CONFIDENTIAL BASIS, (II) IN THE PUBLIC DOMAIN THROUGH NO FAULT OF
SUCH PARTY OR (III) LATER LAWFULLY ACQUIRED FROM OTHER SOURCES BY THE PARTY TO
WHICH IT WAS FURNISHED (AND WITHOUT VIOLATION OF ANY OTHER CONFIDENTIALITY
OBLIGATION)); PROVIDED THAT NOTHING HEREIN SHALL PREVENT THE INVESTOR FROM
DISCLOSING ANY INFORMATION TO THE EXTENT REQUIRED BY APPLICABLE LAWS OR
REGULATIONS OR BY ANY SUBPOENA OR SIMILAR LEGAL PROCESS.


 


ARTICLE IV


ADDITIONAL AGREEMENTS


 


4.1.          PURCHASE FOR INVESTMENT.  THE INVESTOR ACKNOWLEDGES THAT THE
PURCHASED SECURITIES AND THE WARRANT SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR UNDER ANY STATE SECURITIES LAWS.  THE INVESTOR (A) IS
ACQUIRING THE PURCHASED SECURITIES PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT SOLELY FOR INVESTMENT WITH NO PRESENT INTENTION TO
DISTRIBUTE THEM TO ANY PERSON IN VIOLATION OF THE SECURITIES ACT OR ANY
APPLICABLE U.S. STATE SECURITIES LAWS, (B) WILL NOT SELL OR OTHERWISE DISPOSE OF

 

17

--------------------------------------------------------------------------------


 


ANY OF THE PURCHASED SECURITIES OR THE WARRANT SHARES, EXCEPT IN COMPLIANCE WITH
THE REGISTRATION REQUIREMENTS OR EXEMPTION PROVISIONS OF THE SECURITIES ACT AND
ANY APPLICABLE U.S. STATE SECURITIES LAWS, AND (C) HAS SUCH KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS AND IN INVESTMENTS OF THIS TYPE
THAT IT IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF THE PURCHASE AND OF
MAKING AN INFORMED INVESTMENT DECISION.


 


4.2.          LEGENDS.


 


(A)           THE INVESTOR AGREES THAT ALL CERTIFICATES OR OTHER INSTRUMENTS
REPRESENTING THE WARRANT AND THE WARRANT SHARES WILL BEAR A LEGEND SUBSTANTIALLY
TO THE FOLLOWING EFFECT:


 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.”


 


(B)           THE INVESTOR AGREES THAT ALL CERTIFICATES OR OTHER INSTRUMENTS
REPRESENTING THE WARRANT WILL ALSO BEAR A LEGEND SUBSTANTIALLY TO THE FOLLOWING
EFFECT:


 

“THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE ISSUER OF THESE
SECURITIES AND THE INVESTOR REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE WITH
THE ISSUER.  THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT.  ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

 


(C)           IN ADDITION, THE INVESTOR AGREES THAT ALL CERTIFICATES OR OTHER
INSTRUMENTS REPRESENTING THE PREFERRED SHARES WILL BEAR A LEGEND SUBSTANTIALLY
TO THE FOLLOWING EFFECT:


 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE NOT SAVINGS ACCOUNTS,
DEPOSITS OR OTHER OBLIGATIONS OF A BANK AND ARE NOT INSURED BY THE FEDERAL
DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL AGENCY.

 

18

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER SUCH ACT OR SUCH LAWS.  EACH PURCHASER OF THE SECURITIES
REPRESENTED BY THIS INSTRUMENT IS NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A
THEREUNDER.  ANY TRANSFEREE OF THE SECURITIES REPRESENTED BY THIS INSTRUMENT BY
ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL
BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT), (2) AGREES THAT IT
WILL NOT OFFER, SELL OR OTHERWISE TRANSFER THE SECURITIES REPRESENTED BY THIS
INSTRUMENT EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT WHICH IS THEN
EFFECTIVE UNDER THE SECURITIES ACT, (B) FOR SO LONG AS THE SECURITIES
REPRESENTED BY THIS INSTRUMENT ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO
A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED
IN RULE 144A UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR
THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE
TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A, (C) TO THE ISSUER OR
(D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM
THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE TRANSFERRED A NOTICE
SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.”

 


(D)           IN THE EVENT THAT ANY PURCHASED SECURITIES OR WARRANT SHARES
(I) BECOME REGISTERED UNDER THE SECURITIES ACT OR (II) ARE ELIGIBLE TO BE
TRANSFERRED WITHOUT RESTRICTION IN ACCORDANCE WITH RULE 144 OR ANOTHER EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT (OTHER THAN RULE 144A), THE COMPANY
SHALL ISSUE NEW CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING SUCH PURCHASED
SECURITIES OR WARRANT SHARES, WHICH SHALL NOT CONTAIN THE APPLICABLE LEGENDS IN
SECTIONS 4.2(A) AND (C) ABOVE; PROVIDED THAT THE INVESTOR SURRENDERS TO THE
COMPANY THE PREVIOUSLY ISSUED CERTIFICATES OR OTHER INSTRUMENTS.  UPON TRANSFER
OF ALL OR A PORTION OF THE WARRANT IN COMPLIANCE WITH SECTION 4.4, THE COMPANY

 

19

--------------------------------------------------------------------------------


 


SHALL ISSUE NEW CERTIFICATES OR OTHER INSTRUMENTS REPRESENTING THE WARRANT,
WHICH SHALL NOT CONTAIN THE APPLICABLE LEGEND IN SECTION 4.2(B) ABOVE; PROVIDED
THAT THE INVESTOR SURRENDERS TO THE COMPANY THE PREVIOUSLY ISSUED CERTIFICATES
OR OTHER INSTRUMENTS.


 


4.3.          CERTAIN TRANSACTIONS.  THE COMPANY WILL NOT MERGE OR CONSOLIDATE
WITH, OR SELL, TRANSFER OR LEASE ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY OR
ASSETS TO, ANY OTHER PARTY UNLESS THE SUCCESSOR, TRANSFEREE OR LESSEE PARTY (OR
ITS ULTIMATE PARENT ENTITY), AS THE CASE MAY BE (IF NOT THE COMPANY), EXPRESSLY
ASSUMES THE DUE AND PUNCTUAL PERFORMANCE AND OBSERVANCE OF EACH AND EVERY
COVENANT, AGREEMENT AND CONDITION OF THIS AGREEMENT TO BE PERFORMED AND OBSERVED
BY THE COMPANY.


 


4.4.          TRANSFER OF PURCHASED SECURITIES AND WARRANT SHARES; RESTRICTIONS
ON EXERCISE OF THE WARRANT.  SUBJECT TO COMPLIANCE WITH APPLICABLE SECURITIES
LAWS, THE INVESTOR SHALL BE PERMITTED TO TRANSFER, SELL, ASSIGN OR OTHERWISE
DISPOSE OF (“TRANSFER”) ALL OR A PORTION OF THE PURCHASED SECURITIES OR WARRANT
SHARES AT ANY TIME, AND THE COMPANY SHALL TAKE ALL STEPS AS MAY BE REASONABLY
REQUESTED BY THE INVESTOR TO FACILITATE THE TRANSFER OF THE PURCHASED SECURITIES
AND THE WARRANT SHARES; PROVIDED THAT THE INVESTOR SHALL NOT TRANSFER A PORTION
OR PORTIONS OF THE WARRANT WITH RESPECT TO, AND/OR EXERCISE THE WARRANT FOR,
MORE THAN ONE-HALF OF THE INITIAL WARRANT SHARES (AS SUCH NUMBER MAY BE ADJUSTED
FROM TIME TO TIME PURSUANT TO SECTION 13 THEREOF) IN THE AGGREGATE UNTIL THE
EARLIER OF (A) THE DATE ON WHICH THE COMPANY (OR ANY SUCCESSOR BY BUSINESS
COMBINATION) HAS RECEIVED AGGREGATE GROSS PROCEEDS OF NOT LESS THAN THE PURCHASE
PRICE (AND THE PURCHASE PRICE PAID BY THE INVESTOR TO ANY SUCH SUCCESSOR FOR
SECURITIES OF SUCH SUCCESSOR PURCHASED UNDER THE CPP) FROM ONE OR MORE QUALIFIED
EQUITY OFFERINGS (INCLUDING QUALIFIED EQUITY OFFERINGS OF SUCH SUCCESSOR) AND
(B) DECEMBER 31, 2009.  “QUALIFIED EQUITY OFFERING” MEANS THE SALE AND ISSUANCE
FOR CASH BY THE COMPANY TO PERSONS OTHER THAN THE COMPANY OR ANY OF THE COMPANY
SUBSIDIARIES AFTER THE CLOSING DATE OF SHARES OF PERPETUAL PREFERRED STOCK,
COMMON STOCK OR ANY COMBINATION OF SUCH STOCK, THAT, IN EACH CASE, QUALIFY AS
AND MAY BE INCLUDED IN TIER 1 CAPITAL OF THE COMPANY AT THE TIME OF ISSUANCE
UNDER THE APPLICABLE RISK-BASED CAPITAL GUIDELINES OF THE COMPANY’S APPROPRIATE
FEDERAL BANKING AGENCY (OTHER THAN ANY SUCH SALES AND ISSUANCES MADE PURSUANT TO
AGREEMENTS OR ARRANGEMENTS ENTERED INTO, OR PURSUANT TO FINANCING PLANS WHICH
WERE PUBLICLY ANNOUNCED, ON OR PRIOR TO OCTOBER 13, 2008).  “BUSINESS
COMBINATION” MEANS A MERGER, CONSOLIDATION, STATUTORY SHARE EXCHANGE OR SIMILAR
TRANSACTION THAT REQUIRES THE APPROVAL OF THE COMPANY’S STOCKHOLDERS.


 


4.5.          REGISTRATION RIGHTS.


 


(A)           REGISTRATION.


 

(I)            SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, THE
COMPANY COVENANTS AND AGREES THAT AS PROMPTLY AS PRACTICABLE AFTER THE CLOSING
DATE (AND IN ANY EVENT NO LATER THAN 30 DAYS AFTER THE CLOSING DATE), THE
COMPANY SHALL PREPARE AND FILE WITH THE SEC A SHELF REGISTRATION STATEMENT
COVERING ALL REGISTRABLE SECURITIES (OR OTHERWISE DESIGNATE AN EXISTING SHELF
REGISTRATION STATEMENT FILED WITH THE

 

20

--------------------------------------------------------------------------------


 

SEC TO COVER THE REGISTRABLE SECURITIES), AND, TO THE EXTENT THE SHELF
REGISTRATION STATEMENT HAS NOT THERETOFORE BEEN DECLARED EFFECTIVE OR IS NOT
AUTOMATICALLY EFFECTIVE UPON SUCH FILING, THE COMPANY SHALL USE REASONABLE BEST
EFFORTS TO CAUSE SUCH SHELF REGISTRATION STATEMENT TO BE DECLARED OR BECOME
EFFECTIVE AND TO KEEP SUCH SHELF REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE
AND IN COMPLIANCE WITH THE SECURITIES ACT AND USABLE FOR RESALE OF SUCH
REGISTRABLE SECURITIES FOR A PERIOD FROM THE DATE OF ITS INITIAL EFFECTIVENESS
UNTIL SUCH TIME AS THERE ARE NO REGISTRABLE SECURITIES REMAINING (INCLUDING BY
REFILING SUCH SHELF REGISTRATION STATEMENT (OR A NEW SHELF REGISTRATION
STATEMENT) IF THE INITIAL SHELF REGISTRATION STATEMENT EXPIRES).  SO LONG AS THE
COMPANY IS A WELL-KNOWN SEASONED ISSUER (AS DEFINED IN RULE 405 UNDER THE
SECURITIES ACT) AT THE TIME OF FILING OF THE SHELF REGISTRATION STATEMENT WITH
THE SEC, SUCH SHELF REGISTRATION STATEMENT SHALL BE DESIGNATED BY THE COMPANY AS
AN AUTOMATIC SHELF REGISTRATION STATEMENT.  NOTWITHSTANDING THE FOREGOING, IF ON
THE SIGNING DATE THE COMPANY IS NOT ELIGIBLE TO FILE A REGISTRATION STATEMENT ON
FORM S-3, THEN THE COMPANY SHALL NOT BE OBLIGATED TO FILE A SHELF REGISTRATION
STATEMENT UNLESS AND UNTIL REQUESTED TO DO SO IN WRITING BY THE INVESTOR.

 

(II)           ANY REGISTRATION PURSUANT TO SECTION 4.5(A)(I) SHALL BE EFFECTED
BY MEANS OF A SHELF REGISTRATION ON AN APPROPRIATE FORM UNDER RULE 415 UNDER THE
SECURITIES ACT (A “SHELF REGISTRATION STATEMENT”).  IF THE INVESTOR OR ANY OTHER
HOLDER INTENDS TO DISTRIBUTE ANY REGISTRABLE SECURITIES BY MEANS OF AN
UNDERWRITTEN OFFERING IT SHALL PROMPTLY SO ADVISE THE COMPANY AND THE COMPANY
SHALL TAKE ALL REASONABLE STEPS TO FACILITATE SUCH DISTRIBUTION, INCLUDING THE
ACTIONS REQUIRED PURSUANT TO SECTION 4.5(C); PROVIDED THAT THE COMPANY SHALL NOT
BE REQUIRED TO FACILITATE AN UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES
UNLESS THE EXPECTED GROSS PROCEEDS FROM SUCH OFFERING EXCEED (I) 2% OF THE
INITIAL AGGREGATE LIQUIDATION PREFERENCE OF THE PREFERRED SHARES IF SUCH INITIAL
AGGREGATE LIQUIDATION PREFERENCE IS LESS THAN $2 BILLION AND (II) $200 MILLION
IF THE INITIAL AGGREGATE LIQUIDATION PREFERENCE OF THE PREFERRED SHARES IS EQUAL
TO OR GREATER THAN $2 BILLION.  THE LEAD UNDERWRITERS IN ANY SUCH DISTRIBUTION
SHALL BE SELECTED BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES TO
BE DISTRIBUTED; PROVIDED THAT TO THE EXTENT APPROPRIATE AND PERMITTED UNDER
APPLICABLE LAW, SUCH HOLDERS SHALL CONSIDER THE QUALIFICATIONS OF ANY
BROKER-DEALER AFFILIATE OF THE COMPANY IN SELECTING THE LEAD UNDERWRITERS IN ANY
SUCH DISTRIBUTION.

 

(III)          THE COMPANY SHALL NOT BE REQUIRED TO EFFECT A REGISTRATION
(INCLUDING A RESALE OF REGISTRABLE SECURITIES FROM AN EFFECTIVE SHELF
REGISTRATION STATEMENT) OR AN UNDERWRITTEN OFFERING PURSUANT TO SECTION 4.5(A):
(A) WITH RESPECT TO SECURITIES THAT ARE NOT REGISTRABLE SECURITIES; OR (B) IF
THE COMPANY HAS NOTIFIED THE INVESTOR AND ALL OTHER HOLDERS THAT IN THE GOOD
FAITH JUDGMENT OF THE BOARD OF DIRECTORS, IT WOULD BE MATERIALLY DETRIMENTAL TO
THE COMPANY OR ITS SECURITYHOLDERS FOR SUCH REGISTRATION OR UNDERWRITTEN
OFFERING TO BE EFFECTED AT SUCH TIME, IN WHICH EVENT THE COMPANY SHALL HAVE THE
RIGHT TO DEFER SUCH REGISTRATION FOR A PERIOD OF NOT MORE THAN 45 DAYS AFTER
RECEIPT OF THE REQUEST OF THE INVESTOR OR ANY OTHER HOLDER; PROVIDED THAT SUCH
RIGHT TO DELAY A REGISTRATION OR UNDERWRITTEN OFFERING SHALL BE EXERCISED BY THE
COMPANY

 

21

--------------------------------------------------------------------------------


 

(1) ONLY IF THE COMPANY HAS GENERALLY EXERCISED (OR IS CONCURRENTLY EXERCISING)
SIMILAR BLACK-OUT RIGHTS AGAINST HOLDERS OF SIMILAR SECURITIES THAT HAVE
REGISTRATION RIGHTS AND (2) NOT MORE THAN THREE TIMES IN ANY 12-MONTH PERIOD AND
NOT MORE THAN 90 DAYS IN THE AGGREGATE IN ANY 12-MONTH PERIOD.

 

(IV)          IF DURING ANY PERIOD WHEN AN EFFECTIVE SHELF REGISTRATION
STATEMENT IS NOT AVAILABLE, THE COMPANY PROPOSES TO REGISTER ANY OF ITS EQUITY
SECURITIES, OTHER THAN A REGISTRATION PURSUANT TO SECTION 4.5(A)(I) OR A SPECIAL
REGISTRATION, AND THE REGISTRATION FORM TO BE FILED MAY BE USED FOR THE
REGISTRATION OR QUALIFICATION FOR DISTRIBUTION OF REGISTRABLE SECURITIES, THE
COMPANY WILL GIVE PROMPT WRITTEN NOTICE TO THE INVESTOR AND ALL OTHER HOLDERS OF
ITS INTENTION TO EFFECT SUCH A REGISTRATION (BUT IN NO EVENT LESS THAN TEN DAYS
PRIOR TO THE ANTICIPATED FILING DATE) AND WILL INCLUDE IN SUCH REGISTRATION ALL
REGISTRABLE SECURITIES WITH RESPECT TO WHICH THE COMPANY HAS RECEIVED WRITTEN
REQUESTS FOR INCLUSION THEREIN WITHIN TEN BUSINESS DAYS AFTER THE DATE OF THE
COMPANY’S NOTICE (A “PIGGYBACK REGISTRATION”).  ANY SUCH PERSON THAT HAS MADE
SUCH A WRITTEN REQUEST MAY WITHDRAW ITS REGISTRABLE SECURITIES FROM SUCH
PIGGYBACK REGISTRATION BY GIVING WRITTEN NOTICE TO THE COMPANY AND THE MANAGING
UNDERWRITER, IF ANY, ON OR BEFORE THE FIFTH BUSINESS DAY PRIOR TO THE PLANNED
EFFECTIVE DATE OF SUCH PIGGYBACK REGISTRATION.  THE COMPANY MAY TERMINATE OR
WITHDRAW ANY REGISTRATION UNDER THIS SECTION 4.5(A)(IV) PRIOR TO THE
EFFECTIVENESS OF SUCH REGISTRATION, WHETHER OR NOT INVESTOR OR ANY OTHER HOLDERS
HAVE ELECTED TO INCLUDE REGISTRABLE SECURITIES IN SUCH REGISTRATION.

 

(V)           IF THE REGISTRATION REFERRED TO IN SECTION 4.5(A)(IV) IS PROPOSED
TO BE UNDERWRITTEN, THE COMPANY WILL SO ADVISE INVESTOR AND ALL OTHER HOLDERS AS
A PART OF THE WRITTEN NOTICE GIVEN PURSUANT TO SECTION 4.5(A)(IV).  IN SUCH
EVENT, THE RIGHT OF INVESTOR AND ALL OTHER HOLDERS TO REGISTRATION PURSUANT TO
SECTION 4.5(A) WILL BE CONDITIONED UPON SUCH PERSONS’ PARTICIPATION IN SUCH
UNDERWRITING AND THE INCLUSION OF SUCH PERSON’S REGISTRABLE SECURITIES IN THE
UNDERWRITING IF SUCH SECURITIES ARE OF THE SAME CLASS OF SECURITIES AS THE
SECURITIES TO BE OFFERED IN THE UNDERWRITTEN OFFERING, AND EACH SUCH PERSON WILL
(TOGETHER WITH THE COMPANY AND THE OTHER PERSONS DISTRIBUTING THEIR SECURITIES
THROUGH SUCH UNDERWRITING) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY
FORM WITH THE UNDERWRITER OR UNDERWRITERS SELECTED FOR SUCH UNDERWRITING BY THE
COMPANY; PROVIDED THAT THE INVESTOR (AS OPPOSED TO OTHER HOLDERS) SHALL NOT BE
REQUIRED TO INDEMNIFY ANY PERSON IN CONNECTION WITH ANY REGISTRATION.  IF ANY
PARTICIPATING PERSON DISAPPROVES OF THE TERMS OF THE UNDERWRITING, SUCH PERSON
MAY ELECT TO WITHDRAW THEREFROM BY WRITTEN NOTICE TO THE COMPANY, THE MANAGING
UNDERWRITERS AND THE INVESTOR (IF THE INVESTOR IS PARTICIPATING IN THE
UNDERWRITING).

 

(VI)          IF EITHER (X) THE COMPANY GRANTS “PIGGYBACK” REGISTRATION RIGHTS
TO ONE OR MORE THIRD PARTIES TO INCLUDE THEIR SECURITIES IN AN UNDERWRITTEN
OFFERING UNDER THE SHELF REGISTRATION STATEMENT PURSUANT TO
SECTION 4.5(A) (II) OR (Y) A PIGGYBACK REGISTRATION UNDER
SECTION 4.5(A)(IV) RELATES TO AN UNDERWRITTEN OFFERING ON BEHALF OF THE COMPANY,
AND IN EITHER CASE THE MANAGING UNDERWRITERS ADVISE THE COMPANY THAT IN THEIR
REASONABLE OPINION THE NUMBER OF SECURITIES REQUESTED TO BE INCLUDED IN SUCH
OFFERING

 

22

--------------------------------------------------------------------------------


 

EXCEEDS THE NUMBER WHICH CAN BE SOLD WITHOUT ADVERSELY AFFECTING THE
MARKETABILITY OF SUCH OFFERING (INCLUDING AN ADVERSE EFFECT ON THE PER SHARE
OFFERING PRICE), THE COMPANY WILL INCLUDE IN SUCH OFFERING ONLY SUCH NUMBER OF
SECURITIES THAT IN THE REASONABLE OPINION OF SUCH MANAGING UNDERWRITERS CAN BE
SOLD WITHOUT ADVERSELY AFFECTING THE MARKETABILITY OF THE OFFERING (INCLUDING AN
ADVERSE EFFECT ON THE PER SHARE OFFERING PRICE), WHICH SECURITIES WILL BE SO
INCLUDED IN THE FOLLOWING ORDER OF PRIORITY: (A) FIRST, IN THE CASE OF A
PIGGYBACK REGISTRATION UNDER SECTION 4.5(A)(IV), THE SECURITIES THE COMPANY
PROPOSES TO SELL, (B) THEN THE REGISTRABLE SECURITIES OF THE INVESTOR AND ALL
OTHER HOLDERS WHO HAVE REQUESTED INCLUSION OF REGISTRABLE SECURITIES PURSUANT TO
SECTION 4.5(A)(II) OR SECTION 4.5(A)(IV), AS APPLICABLE, PRO RATA ON THE BASIS
OF THE AGGREGATE NUMBER OF SUCH SECURITIES OR SHARES OWNED BY EACH SUCH PERSON
AND (C) LASTLY, ANY OTHER SECURITIES OF THE COMPANY THAT HAVE BEEN REQUESTED TO
BE SO INCLUDED, SUBJECT TO THE TERMS OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT
IF THE COMPANY HAS, PRIOR TO THE SIGNING DATE, ENTERED INTO AN AGREEMENT WITH
RESPECT TO ITS SECURITIES THAT IS INCONSISTENT WITH THE ORDER OF PRIORITY
CONTEMPLATED HEREBY THEN IT SHALL APPLY THE ORDER OF PRIORITY IN SUCH
CONFLICTING AGREEMENT TO THE EXTENT THAT IT WOULD OTHERWISE RESULT IN A BREACH
UNDER SUCH AGREEMENT.

 


(B)           EXPENSES OF REGISTRATION.  ALL REGISTRATION EXPENSES INCURRED IN
CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE HEREUNDER SHALL BE
BORNE BY THE COMPANY.  ALL SELLING EXPENSES INCURRED IN CONNECTION WITH ANY
REGISTRATIONS HEREUNDER SHALL BE BORNE BY THE HOLDERS OF THE SECURITIES SO
REGISTERED PRO RATA ON THE BASIS OF THE AGGREGATE OFFERING OR SALE PRICE OF THE
SECURITIES SO REGISTERED.


 


(C)           OBLIGATIONS OF THE COMPANY.  THE COMPANY SHALL USE ITS REASONABLE
BEST EFFORTS, FOR SO LONG AS THERE ARE REGISTRABLE SECURITIES OUTSTANDING, TO
TAKE SUCH ACTIONS AS ARE UNDER ITS CONTROL TO NOT BECOME AN INELIGIBLE ISSUER
(AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT) AND TO REMAIN A WELL-KNOWN
SEASONED ISSUER (AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT) IF IT HAS SUCH
STATUS ON THE SIGNING DATE OR BECOMES ELIGIBLE FOR SUCH STATUS IN THE FUTURE. 
IN ADDITION, WHENEVER REQUIRED TO EFFECT THE REGISTRATION OF ANY REGISTRABLE
SECURITIES OR FACILITATE THE DISTRIBUTION OF REGISTRABLE SECURITIES PURSUANT TO
AN EFFECTIVE SHELF REGISTRATION STATEMENT, THE COMPANY SHALL, AS EXPEDITIOUSLY
AS REASONABLY PRACTICABLE:


 

(I)            PREPARE AND FILE WITH THE SEC A PROSPECTUS SUPPLEMENT WITH
RESPECT TO A PROPOSED OFFERING OF REGISTRABLE SECURITIES PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT, SUBJECT TO SECTION 4.5(D), KEEP SUCH
REGISTRATION STATEMENT EFFECTIVE AND KEEP SUCH PROSPECTUS SUPPLEMENT CURRENT
UNTIL THE SECURITIES DESCRIBED THEREIN ARE NO LONGER REGISTRABLE SECURITIES.

 

(II)           PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS AND SUPPLEMENTS TO
THE APPLICABLE REGISTRATION STATEMENT AND THE PROSPECTUS OR PROSPECTUS
SUPPLEMENT USED IN CONNECTION WITH SUCH REGISTRATION STATEMENT AS MAY BE
NECESSARY TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO
THE DISPOSITION OF ALL SECURITIES COVERED BY SUCH REGISTRATION STATEMENT.

 

23

--------------------------------------------------------------------------------


 

(III)          FURNISH TO THE HOLDERS AND ANY UNDERWRITERS SUCH NUMBER OF COPIES
OF THE APPLICABLE REGISTRATION STATEMENT AND EACH SUCH AMENDMENT AND SUPPLEMENT
THERETO (INCLUDING IN EACH CASE ALL EXHIBITS) AND OF A PROSPECTUS, INCLUDING A
PRELIMINARY PROSPECTUS, IN CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES
ACT, AND SUCH OTHER DOCUMENTS AS THEY MAY REASONABLY REQUEST IN ORDER TO
FACILITATE THE DISPOSITION OF REGISTRABLE SECURITIES OWNED OR TO BE DISTRIBUTED
BY THEM.

 

(IV)          USE ITS REASONABLE BEST EFFORTS TO REGISTER AND QUALIFY THE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR
BLUE SKY LAWS OF SUCH JURISDICTIONS AS SHALL BE REASONABLY REQUESTED BY THE
HOLDERS OR ANY MANAGING UNDERWRITER(S), TO KEEP SUCH REGISTRATION OR
QUALIFICATION IN EFFECT FOR SO LONG AS SUCH REGISTRATION STATEMENT REMAINS IN
EFFECT, AND TO TAKE ANY OTHER ACTION WHICH MAY BE REASONABLY NECESSARY TO ENABLE
SUCH SELLER TO CONSUMMATE THE DISPOSITION IN SUCH JURISDICTIONS OF THE
SECURITIES OWNED BY SUCH HOLDER; PROVIDED THAT THE COMPANY SHALL NOT BE REQUIRED
IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO QUALIFY TO DO BUSINESS OR
TO FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH STATES OR
JURISDICTIONS.

 

(V)           NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES AT ANY TIME WHEN A
PROSPECTUS RELATING THERETO IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT
OF THE HAPPENING OF ANY EVENT AS A RESULT OF WHICH THE APPLICABLE PROSPECTUS, AS
THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING IN LIGHT OF THE CIRCUMSTANCES THEN EXISTING.

 

(VI)          GIVE WRITTEN NOTICE TO THE HOLDERS:

 

(A)          WHEN ANY REGISTRATION STATEMENT FILED PURSUANT TO SECTION 4.5(A) OR
ANY AMENDMENT THERETO HAS BEEN FILED WITH THE SEC (EXCEPT FOR ANY AMENDMENT
EFFECTED BY THE FILING OF A DOCUMENT WITH THE SEC PURSUANT TO THE EXCHANGE ACT)
AND WHEN SUCH REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT THERETO HAS
BECOME EFFECTIVE;

 

(B)           OF ANY REQUEST BY THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO ANY
REGISTRATION STATEMENT OR THE PROSPECTUS INCLUDED THEREIN OR FOR ADDITIONAL
INFORMATION;

 

(C)           OF THE ISSUANCE BY THE SEC OF ANY STOP ORDER SUSPENDING THE
EFFECTIVENESS OF ANY REGISTRATION STATEMENT OR THE INITIATION OF ANY PROCEEDINGS
FOR THAT PURPOSE;

 

(D)          OF THE RECEIPT BY THE COMPANY OR ITS LEGAL COUNSEL OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OF THE COMMON
STOCK FOR SALE IN ANY JURISDICTION OR THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR SUCH PURPOSE;

 

24

--------------------------------------------------------------------------------


 

(E)           OF THE HAPPENING OF ANY EVENT THAT REQUIRES THE COMPANY TO MAKE
CHANGES IN ANY EFFECTIVE REGISTRATION STATEMENT OR THE PROSPECTUS RELATED TO THE
REGISTRATION STATEMENT IN ORDER TO MAKE THE STATEMENTS THEREIN NOT MISLEADING
(WHICH NOTICE SHALL BE ACCOMPANIED BY AN INSTRUCTION TO SUSPEND THE USE OF THE
PROSPECTUS UNTIL THE REQUISITE CHANGES HAVE BEEN MADE); AND

 

(F)           IF AT ANY TIME THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY
CONTAINED IN ANY UNDERWRITING AGREEMENT CONTEMPLATED BY SECTION 4.5(C)(X) CEASE
TO BE TRUE AND CORRECT.

 

(VII)         USE ITS REASONABLE BEST EFFORTS TO PREVENT THE ISSUANCE OR OBTAIN
THE WITHDRAWAL OF ANY ORDER SUSPENDING THE EFFECTIVENESS OF ANY REGISTRATION
STATEMENT REFERRED TO IN SECTION 4.5(C)(VI)(C) AT THE EARLIEST PRACTICABLE TIME.

 

(VIII)        UPON THE OCCURRENCE OF ANY EVENT CONTEMPLATED BY
SECTION 4.5(C)(V) OR 4.5(C)(VI)(E), PROMPTLY PREPARE A POST-EFFECTIVE AMENDMENT
TO SUCH REGISTRATION STATEMENT OR A SUPPLEMENT TO THE RELATED PROSPECTUS OR FILE
ANY OTHER REQUIRED DOCUMENT SO THAT, AS THEREAFTER DELIVERED TO THE HOLDERS AND
ANY UNDERWRITERS, THE PROSPECTUS WILL NOT CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  IF THE COMPANY NOTIFIES THE HOLDERS IN ACCORDANCE WITH
SECTION 4.5(C)(VI)(E) TO SUSPEND THE USE OF THE PROSPECTUS UNTIL THE REQUISITE
CHANGES TO THE PROSPECTUS HAVE BEEN MADE, THEN THE HOLDERS AND ANY UNDERWRITERS
SHALL SUSPEND USE OF SUCH PROSPECTUS AND USE THEIR REASONABLE BEST EFFORTS TO
RETURN TO THE COMPANY ALL COPIES OF SUCH PROSPECTUS (AT THE COMPANY’S EXPENSE)
OTHER THAN PERMANENT FILE COPIES THEN IN SUCH HOLDERS’ OR UNDERWRITERS’
POSSESSION.  THE TOTAL NUMBER OF DAYS THAT ANY SUCH SUSPENSION MAY BE IN EFFECT
IN ANY 12-MONTH PERIOD SHALL NOT EXCEED 90 DAYS.

 

(IX)           USE REASONABLE BEST EFFORTS TO PROCURE THE COOPERATION OF THE
COMPANY’S TRANSFER AGENT IN SETTLING ANY OFFERING OR SALE OF REGISTRABLE
SECURITIES, INCLUDING WITH RESPECT TO THE TRANSFER OF PHYSICAL STOCK
CERTIFICATES INTO BOOK-ENTRY FORM IN ACCORDANCE WITH ANY PROCEDURES REASONABLY
REQUESTED BY THE HOLDERS OR ANY MANAGING UNDERWRITER(S).

 

(X)            IF AN UNDERWRITTEN OFFERING IS REQUESTED PURSUANT TO
SECTION 4.5(A)(II), ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY FORM,
SCOPE AND SUBSTANCE AND TAKE ALL SUCH OTHER ACTIONS REASONABLY REQUESTED BY THE
HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES BEING SOLD IN CONNECTION
THEREWITH OR BY THE MANAGING UNDERWRITER(S), IF ANY, TO EXPEDITE OR FACILITATE
THE UNDERWRITTEN DISPOSITION OF SUCH REGISTRABLE SECURITIES, AND IN CONNECTION
THEREWITH IN ANY UNDERWRITTEN OFFERING (INCLUDING MAKING MEMBERS OF MANAGEMENT
AND EXECUTIVES OF THE COMPANY AVAILABLE TO PARTICIPATE IN “ROAD SHOWS”, SIMILAR
SALES EVENTS AND OTHER MARKETING ACTIVITIES), (A) MAKE SUCH REPRESENTATIONS AND
WARRANTIES TO THE HOLDERS THAT ARE SELLING STOCKHOLDERS AND THE MANAGING
UNDERWRITER(S), IF ANY, WITH RESPECT TO THE BUSINESS OF THE COMPANY AND ITS

 

25

--------------------------------------------------------------------------------


 

SUBSIDIARIES, AND THE SHELF REGISTRATION STATEMENT, PROSPECTUS AND DOCUMENTS, IF
ANY, INCORPORATED OR DEEMED TO BE INCORPORATED BY REFERENCE THEREIN, IN EACH
CASE, IN CUSTOMARY FORM, SUBSTANCE AND SCOPE, AND, IF TRUE, CONFIRM THE SAME IF
AND WHEN REQUESTED, (B) USE ITS REASONABLE BEST EFFORTS TO FURNISH THE
UNDERWRITERS WITH OPINIONS OF COUNSEL TO THE COMPANY, ADDRESSED TO THE MANAGING
UNDERWRITER(S), IF ANY, COVERING THE MATTERS CUSTOMARILY COVERED IN SUCH
OPINIONS REQUESTED IN UNDERWRITTEN OFFERINGS, (C) USE ITS REASONABLE BEST
EFFORTS TO OBTAIN “COLD COMFORT” LETTERS FROM THE INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF THE COMPANY (AND, IF NECESSARY, ANY OTHER INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS OF ANY BUSINESS ACQUIRED BY THE COMPANY FOR WHICH FINANCIAL
STATEMENTS AND FINANCIAL DATA ARE INCLUDED IN THE SHELF REGISTRATION STATEMENT)
WHO HAVE CERTIFIED THE FINANCIAL STATEMENTS INCLUDED IN SUCH SHELF REGISTRATION
STATEMENT, ADDRESSED TO EACH OF THE MANAGING UNDERWRITER(S), IF ANY, SUCH
LETTERS TO BE IN CUSTOMARY FORM AND COVERING MATTERS OF THE TYPE CUSTOMARILY
COVERED IN “COLD COMFORT” LETTERS, (D) IF AN UNDERWRITING AGREEMENT IS ENTERED
INTO, THE SAME SHALL CONTAIN INDEMNIFICATION PROVISIONS AND PROCEDURES CUSTOMARY
IN UNDERWRITTEN OFFERINGS (PROVIDED THAT THE INVESTOR SHALL NOT BE OBLIGATED TO
PROVIDE ANY INDEMNITY), AND (E) DELIVER SUCH DOCUMENTS AND CERTIFICATES AS MAY
BE REASONABLY REQUESTED BY THE HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING SOLD IN CONNECTION THEREWITH, THEIR COUNSEL AND THE MANAGING
UNDERWRITER(S), IF ANY, TO EVIDENCE THE CONTINUED VALIDITY OF THE
REPRESENTATIONS AND WARRANTIES MADE PURSUANT TO CLAUSE (I) ABOVE AND TO EVIDENCE
COMPLIANCE WITH ANY CUSTOMARY CONDITIONS CONTAINED IN THE UNDERWRITING AGREEMENT
OR OTHER AGREEMENT ENTERED INTO BY THE COMPANY.

 

(XI)           MAKE AVAILABLE FOR INSPECTION BY A REPRESENTATIVE OF HOLDERS THAT
ARE SELLING STOCKHOLDERS, THE MANAGING UNDERWRITER(S), IF ANY, AND ANY ATTORNEYS
OR ACCOUNTANTS RETAINED BY SUCH HOLDERS OR MANAGING UNDERWRITER(S), AT THE
OFFICES WHERE NORMALLY KEPT, DURING REASONABLE BUSINESS HOURS, FINANCIAL AND
OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY, AND
CAUSE THE OFFICERS, DIRECTORS AND EMPLOYEES OF THE COMPANY TO SUPPLY ALL
INFORMATION IN EACH CASE REASONABLY REQUESTED (AND OF THE TYPE CUSTOMARILY
PROVIDED IN CONNECTION WITH DUE DILIGENCE CONDUCTED IN CONNECTION WITH A
REGISTERED PUBLIC OFFERING OF SECURITIES) BY ANY SUCH REPRESENTATIVE, MANAGING
UNDERWRITER(S), ATTORNEY OR ACCOUNTANT IN CONNECTION WITH SUCH SHELF
REGISTRATION STATEMENT.

 

(XII)          USE REASONABLE BEST EFFORTS TO CAUSE ALL SUCH REGISTRABLE
SECURITIES TO BE LISTED ON EACH NATIONAL SECURITIES EXCHANGE ON WHICH SIMILAR
SECURITIES ISSUED BY THE COMPANY ARE THEN LISTED OR, IF NO SIMILAR SECURITIES
ISSUED BY THE COMPANY ARE THEN LISTED ON ANY NATIONAL SECURITIES EXCHANGE, USE
ITS REASONABLE BEST EFFORTS TO CAUSE ALL SUCH REGISTRABLE SECURITIES TO BE
LISTED ON SUCH SECURITIES EXCHANGE AS THE INVESTOR MAY DESIGNATE.

 

(XIII)         (IF REQUESTED BY HOLDERS OF A MAJORITY OF THE REGISTRABLE
SECURITIES BEING REGISTERED AND/OR SOLD IN CONNECTION THEREWITH, OR THE MANAGING
UNDERWRITER(S), IF ANY, PROMPTLY INCLUDE IN A PROSPECTUS SUPPLEMENT OR AMENDMENT
SUCH

 

26

--------------------------------------------------------------------------------


 

INFORMATION AS THE HOLDERS OF A MAJORITY OF THE REGISTRABLE SECURITIES BEING
REGISTERED AND/OR SOLD IN CONNECTION THEREWITH OR MANAGING UNDERWRITER(S), IF
ANY, MAY REASONABLY REQUEST IN ORDER TO PERMIT THE INTENDED METHOD OF
DISTRIBUTION OF SUCH SECURITIES AND MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS
SUPPLEMENT OR SUCH AMENDMENT AS SOON AS PRACTICABLE AFTER THE COMPANY HAS
RECEIVED SUCH REQUEST.

 

(XIV)        TIMELY PROVIDE TO ITS SECURITY HOLDERS EARNING STATEMENTS
SATISFYING THE PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158
THEREUNDER.

 


(D)           SUSPENSION OF SALES.  UPON RECEIPT OF WRITTEN NOTICE FROM THE
COMPANY THAT A REGISTRATION STATEMENT, PROSPECTUS OR PROSPECTUS SUPPLEMENT
CONTAINS OR MAY CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS OR MAY
OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE
THE STATEMENTS THEREIN NOT MISLEADING OR THAT CIRCUMSTANCES EXIST THAT MAKE
INADVISABLE USE OF SUCH REGISTRATION STATEMENT, PROSPECTUS OR PROSPECTUS
SUPPLEMENT, THE INVESTOR AND EACH HOLDER OF REGISTRABLE SECURITIES SHALL
FORTHWITH DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES UNTIL THE INVESTOR
AND/OR HOLDER HAS RECEIVED COPIES OF A SUPPLEMENTED OR AMENDED PROSPECTUS OR
PROSPECTUS SUPPLEMENT, OR UNTIL THE INVESTOR AND/OR SUCH HOLDER IS ADVISED IN
WRITING BY THE COMPANY THAT THE USE OF THE PROSPECTUS AND, IF APPLICABLE,
PROSPECTUS SUPPLEMENT MAY BE RESUMED, AND, IF SO DIRECTED BY THE COMPANY, THE
INVESTOR AND/OR SUCH HOLDER SHALL DELIVER TO THE COMPANY (AT THE COMPANY’S
EXPENSE) ALL COPIES, OTHER THAN PERMANENT FILE COPIES THEN IN THE INVESTOR
AND/OR SUCH HOLDER’S POSSESSION, OF THE PROSPECTUS AND, IF APPLICABLE,
PROSPECTUS SUPPLEMENT COVERING SUCH REGISTRABLE SECURITIES CURRENT AT THE TIME
OF RECEIPT OF SUCH NOTICE.  THE TOTAL NUMBER OF DAYS THAT ANY SUCH SUSPENSION
MAY BE IN EFFECT IN ANY 12-MONTH PERIOD SHALL NOT EXCEED 90 DAYS.


 


(E)           TERMINATION OF REGISTRATION RIGHTS.  A HOLDER’S REGISTRATION
RIGHTS AS TO ANY SECURITIES HELD BY SUCH HOLDER (AND ITS AFFILIATES, PARTNERS,
MEMBERS AND FORMER MEMBERS) SHALL NOT BE AVAILABLE UNLESS SUCH SECURITIES ARE
REGISTRABLE SECURITIES.


 


(F)            FURNISHING INFORMATION.


 

(I)            NEITHER THE INVESTOR NOR ANY HOLDER SHALL USE ANY FREE WRITING
PROSPECTUS (AS DEFINED IN RULE 405) IN CONNECTION WITH THE SALE OF REGISTRABLE
SECURITIES WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.

 

(II)           IT SHALL BE A CONDITION PRECEDENT TO THE OBLIGATIONS OF THE
COMPANY TO TAKE ANY ACTION PURSUANT TO SECTION 4.5(C) THAT INVESTOR AND/OR THE
SELLING HOLDERS AND THE UNDERWRITERS, IF ANY, SHALL FURNISH TO THE COMPANY SUCH
INFORMATION REGARDING THEMSELVES, THE REGISTRABLE SECURITIES HELD BY THEM AND
THE INTENDED METHOD OF DISPOSITION OF SUCH SECURITIES AS SHALL BE REQUIRED TO
EFFECT THE REGISTERED OFFERING OF THEIR REGISTRABLE SECURITIES.

 

27

--------------------------------------------------------------------------------


 


(G)                                 INDEMNIFICATION.


 

(I)                                     THE COMPANY AGREES TO INDEMNIFY EACH
HOLDER AND, IF A HOLDER IS A PERSON OTHER THAN AN INDIVIDUAL, SUCH HOLDER’S
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, REPRESENTATIVES AND AFFILIATES, AND EACH
PERSON, IF ANY, THAT CONTROLS A HOLDER WITHIN THE MEANING OF THE SECURITIES ACT
(EACH, AN “INDEMNITEE”), AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, ACTIONS,
LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE FEES, EXPENSES AND
DISBURSEMENTS OF ATTORNEYS AND OTHER PROFESSIONALS INCURRED IN CONNECTION WITH
INVESTIGATING, DEFENDING, SETTLING, COMPROMISING OR PAYING ANY SUCH LOSSES,
CLAIMS, DAMAGES, ACTIONS, LIABILITIES, COSTS AND EXPENSES), JOINT OR SEVERAL,
ARISING OUT OF OR BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF
MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT, INCLUDING ANY PRELIMINARY
PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN OR ANY AMENDMENTS OR
SUPPLEMENTS THERETO OR ANY DOCUMENTS INCORPORATED THEREIN BY REFERENCE OR
CONTAINED IN ANY FREE WRITING PROSPECTUS (AS SUCH TERM IS DEFINED IN RULE 405)
PREPARED BY THE COMPANY OR AUTHORIZED BY IT IN WRITING FOR USE BY SUCH HOLDER
(OR ANY AMENDMENT OR SUPPLEMENT THERETO); OR ANY OMISSION TO STATE THEREIN A
MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING; PROVIDED THAT THE COMPANY SHALL NOT BE LIABLE TO SUCH INDEMNITEE IN
ANY SUCH CASE TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY (OR
ACTION OR PROCEEDING IN RESPECT THEREOF) OR EXPENSE ARISES OUT OF OR IS BASED
UPON (A) AN UNTRUE STATEMENT OR OMISSION MADE IN SUCH REGISTRATION STATEMENT,
INCLUDING ANY SUCH PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN
OR ANY SUCH AMENDMENTS OR SUPPLEMENTS THERETO OR CONTAINED IN ANY FREE WRITING
PROSPECTUS (AS SUCH TERM IS DEFINED IN RULE 405) PREPARED BY THE COMPANY OR
AUTHORIZED BY IT IN WRITING FOR USE BY SUCH HOLDER (OR ANY AMENDMENT OR
SUPPLEMENT THERETO), IN RELIANCE UPON AND IN CONFORMITY WITH INFORMATION
REGARDING SUCH INDEMNITEE OR ITS PLAN OF DISTRIBUTION OR OWNERSHIP INTERESTS
WHICH WAS FURNISHED IN WRITING TO THE COMPANY BY SUCH INDEMNITEE FOR USE IN
CONNECTION WITH SUCH REGISTRATION STATEMENT, INCLUDING ANY SUCH PRELIMINARY
PROSPECTUS OR FINAL PROSPECTUS CONTAINED THEREIN OR ANY SUCH AMENDMENTS OR
SUPPLEMENTS THERETO, OR (B) OFFERS OR SALES EFFECTED BY OR ON BEHALF OF SUCH
INDEMNITEE “BY MEANS OF” (AS DEFINED IN RULE 1 59A) A “FREE WRITING PROSPECTUS”
(AS DEFINED IN RULE 405) THAT WAS NOT AUTHORIZED IN WRITING BY THE COMPANY.

 

(II)                                  IF THE INDEMNIFICATION PROVIDED FOR IN
SECTION 4.5(G)(I) IS UNAVAILABLE TO AN INDEMNITEE WITH RESPECT TO ANY LOSSES,
CLAIMS, DAMAGES, ACTIONS, LIABILITIES, COSTS OR EXPENSES REFERRED TO THEREIN OR
IS INSUFFICIENT TO HOLD THE INDEMNITEE HARMLESS AS CONTEMPLATED THEREIN, THEN
THE COMPANY, IN LIEU OF INDEMNIFYING SUCH INDEMNITEE, SHALL CONTRIBUTE TO THE
AMOUNT PAID OR PAYABLE BY SUCH INDEMNITEE AS A RESULT OF SUCH LOSSES, CLAIMS,
DAMAGES, ACTIONS, LIABILITIES, COSTS OR EXPENSES IN SUCH PROPORTION AS IS
APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE INDEMNITEE, ON THE ONE HAND,
AND THE COMPANY, ON THE OTHER HAND, IN CONNECTION WITH THE STATEMENTS OR
OMISSIONS WHICH RESULTED IN SUCH LOSSES, CLAIMS, DAMAGES, ACTIONS, LIABILITIES,
COSTS OR EXPENSES AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE
RELATIVE FAULT OF THE COMPANY, ON THE ONE HAND, AND OF THE INDEMNITEE, ON THE
OTHER HAND, SHALL BE DETERMINED BY REFERENCE TO,

 

28

--------------------------------------------------------------------------------


 

AMONG OTHER FACTORS, WHETHER THE UNTRUE STATEMENT OF A MATERIAL FACT OR OMISSION
TO STATE A MATERIAL FACT RELATES TO INFORMATION SUPPLIED BY THE COMPANY OR BY
THE INDEMNITEE AND THE PARTIES’ RELATIVE INTENT, KNOWLEDGE, ACCESS TO
INFORMATION AND OPPORTUNITY TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION;
THE COMPANY AND EACH HOLDER AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF
CONTRIBUTION PURSUANT TO THIS SECTION 4.5(G)(II) WERE DETERMINED BY PRO RATA
ALLOCATION OR BY ANY OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE ACCOUNT OF
THE EQUITABLE CONSIDERATIONS REFERRED TO IN SECTION 4.5(G)(I).  NO INDEMNITEE
GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF
THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM THE COMPANY IF THE
COMPANY WAS NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.

 


(H)                                 ASSIGNMENT OF REGISTRATION RIGHTS.  THE
RIGHTS OF THE INVESTOR TO REGISTRATION OF REGISTRABLE SECURITIES PURSUANT TO
SECTION 4.5(A) MAY BE ASSIGNED BY THE INVESTOR TO A TRANSFEREE OR ASSIGNEE OF
REGISTRABLE SECURITIES WITH A LIQUIDATION PREFERENCE OR, IN THE CASE OF
REGISTRABLE SECURITIES OTHER THAN PREFERRED SHARES, A MARKET VALUE, NO LESS THAN
AN AMOUNT EQUAL TO (I) 2% OF THE INITIAL AGGREGATE LIQUIDATION PREFERENCE OF THE
PREFERRED SHARES IF SUCH INITIAL AGGREGATE LIQUIDATION PREFERENCE IS LESS THAN
$2 BILLION AND (II) $200 MILLION IF THE INITIAL AGGREGATE LIQUIDATION PREFERENCE
OF THE PREFERRED SHARES IS EQUAL TO OR GREATER THAN $2 BILLION; PROVIDED,
 HOWEVER, THE TRANSFEROR SHALL, WITHIN TEN DAYS AFTER SUCH TRANSFER, FURNISH TO
THE COMPANY WRITTEN NOTICE OF THE NAME AND ADDRESS OF SUCH TRANSFEREE OR
ASSIGNEE AND THE NUMBER AND TYPE OF REGISTRABLE SECURITIES THAT ARE BEING
ASSIGNED.  FOR PURPOSES OF THIS SECTION 4.5(H), “MARKET VALUE” PER SHARE OF
COMMON STOCK SHALL BE THE LAST REPORTED SALE PRICE OF THE COMMON STOCK ON THE
NATIONAL SECURITIES EXCHANGE ON WHICH THE COMMON STOCK IS LISTED OR ADMITTED TO
TRADING ON THE LAST TRADING DAY PRIOR TO THE PROPOSED TRANSFER, AND THE “MARKET
VALUE” FOR THE WARRANT (OR ANY PORTION THEREOF) SHALL BE THE MARKET VALUE PER
SHARE OF COMMON STOCK INTO WHICH THE WARRANT (OR SUCH PORTION) IS EXERCISABLE
LESS THE EXERCISE PRICE PER SHARE.


 


(I)                                     CLEAR MARKET.  WITH RESPECT TO ANY
UNDERWRITTEN OFFERING OF REGISTRABLE SECURITIES BY THE INVESTOR OR OTHER HOLDERS
PURSUANT TO THIS SECTION 4.5, THE COMPANY AGREES NOT TO EFFECT (OTHER THAN
PURSUANT TO SUCH REGISTRATION OR PURSUANT TO A SPECIAL REGISTRATION) ANY PUBLIC
SALE OR DISTRIBUTION, OR TO FILE ANY SHELF REGISTRATION STATEMENT (OTHER THAN
SUCH REGISTRATION OR A SPECIAL REGISTRATION) COVERING, IN THE CASE OF AN
UNDERWRITTEN OFFERING OF COMMON STOCK OR WARRANTS, ANY OF ITS EQUITY SECURITIES
OR, IN THE CASE OF AN UNDERWRITTEN OFFERING OF PREFERRED SHARES, ANY PREFERRED
STOCK OF THE COMPANY, OR, IN EACH CASE, ANY SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR SUCH SECURITIES, DURING THE PERIOD NOT TO EXCEED
TEN DAYS PRIOR AND 60 DAYS FOLLOWING THE EFFECTIVE DATE OF SUCH OFFERING OR SUCH
LONGER PERIOD UP TO 90 DAYS AS MAY BE REQUESTED BY THE MANAGING UNDERWRITER FOR
SUCH UNDERWRITTEN OFFERING.  THE COMPANY ALSO AGREES TO CAUSE SUCH OF ITS
DIRECTORS AND SENIOR EXECUTIVE OFFICERS TO EXECUTE AND DELIVER CUSTOMARY LOCK-UP
AGREEMENTS IN SUCH FORM AND FOR SUCH TIME PERIOD UP TO 90 DAYS AS MAY BE
REQUESTED BY THE MANAGING UNDERWRITER.  “SPECIAL REGISTRATION” MEANS THE
REGISTRATION OF (A) EQUITY SECURITIES AND/OR OPTIONS OR OTHER RIGHTS IN RESPECT
THEREOF SOLELY REGISTERED ON FORM S-4 OR FORM S-8 (OR SUCCESSOR FORM) OR
(B) SHARES OF EQUITY SECURITIES

 

29

--------------------------------------------------------------------------------


 


AND/OR OPTIONS OR OTHER RIGHTS IN RESPECT THEREOF TO BE OFFERED TO DIRECTORS,
MEMBERS OF MANAGEMENT, EMPLOYEES, CONSULTANTS, CUSTOMERS, LENDERS OR VENDORS OF
THE COMPANY OR COMPANY SUBSIDIARIES OR IN CONNECTION WITH DIVIDEND REINVESTMENT
PLANS.


 


(J)                                     RULE 144; RULE 144A.  WITH A VIEW TO
MAKING AVAILABLE TO THE INVESTOR AND HOLDERS THE BENEFITS OF CERTAIN RULES AND
REGULATIONS OF THE SEC WHICH MAY PERMIT THE SALE OF THE REGISTRABLE SECURITIES
TO THE PUBLIC WITHOUT REGISTRATION, THE COMPANY AGREES TO USE ITS REASONABLE
BEST EFFORTS TO:


 

(I)                                     MAKE AND KEEP PUBLIC INFORMATION
AVAILABLE, AS THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144(C)(1) OR ANY
SIMILAR OR ANALOGOUS RULE PROMULGATED UNDER THE SECURITIES ACT, AT ALL TIMES
AFTER THE SIGNING DATE;

 

(II)                                  (A) FILE WITH THE SEC, IN A TIMELY MANNER,
ALL REPORTS AND OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE EXCHANGE ACT,
AND (B) IF AT ANY TIME THE COMPANY IS NOT REQUIRED TO FILE SUCH REPORTS, MAKE
AVAILABLE, UPON THE REQUEST OF ANY HOLDER, SUCH INFORMATION NECESSARY TO PERMIT
SALES PURSUANT TO RULE 144A (INCLUDING THE INFORMATION REQUIRED BY
RULE 144A(D)(4) UNDER THE SECURITIES ACT);

 

(III)                               SO LONG AS THE INVESTOR OR A HOLDER OWNS ANY
REGISTRABLE SECURITIES, FURNISH TO THE INVESTOR OR SUCH HOLDER FORTHWITH UPON
REQUEST:  A WRITTEN STATEMENT BY THE COMPANY AS TO ITS COMPLIANCE WITH THE
REPORTING REQUIREMENTS OF RULE 144 UNDER THE SECURITIES ACT, AND OF THE EXCHANGE
ACT; A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT OF THE COMPANY; AND
SUCH OTHER REPORTS AND DOCUMENTS AS THE INVESTOR OR HOLDER MAY REASONABLY
REQUEST IN AVAILING ITSELF OF ANY RULE OR REGULATION OF THE SEC ALLOWING IT TO
SELL ANY SUCH SECURITIES TO THE PUBLIC WITHOUT REGISTRATION; AND

 

(IV)                              TAKE SUCH FURTHER ACTION AS ANY HOLDER MAY
REASONABLY REQUEST, ALL TO THE EXTENT REQUIRED FROM TIME TO TIME TO ENABLE SUCH
HOLDER TO SELL REGISTRABLE SECURITIES WITHOUT REGISTRATION UNDER THE SECURITIES
ACT.


 


(K)                                  AS USED IN THIS SECTION 4.5, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 

(I)                                     “HOLDER” MEANS THE INVESTOR AND ANY
OTHER HOLDER OF REGISTRABLE SECURITIES TO WHOM THE REGISTRATION RIGHTS CONFERRED
BY THIS AGREEMENT HAVE BEEN TRANSFERRED IN COMPLIANCE WITH
SECTION 4.5(H) HEREOF.

 

(II)                                  “HOLDERS’ COUNSEL” MEANS ONE COUNSEL FOR
THE SELLING HOLDERS CHOSEN BY HOLDERS HOLDING A MAJORITY INTEREST IN THE
REGISTRABLE SECURITIES BEING REGISTERED.

 

(III)                               “REGISTER,” “REGISTERED,” AND “REGISTRATION”
SHALL REFER TO A REGISTRATION EFFECTED BY PREPARING AND (A) FILING A
REGISTRATION STATEMENT IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE
RULES AND REGULATIONS THEREUNDER, AND THE

 

30

--------------------------------------------------------------------------------


 

DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT OR
(B) FILING A PROSPECTUS AND/OR PROSPECTUS SUPPLEMENT IN RESPECT OF AN
APPROPRIATE EFFECTIVE REGISTRATION STATEMENT ON FORM S-3.

 

(IV)                              “REGISTRABLE SECURITIES” MEANS (A) ALL
PREFERRED SHARES, (B) THE WARRANT (SUBJECT TO SECTION 4.5(P)) AND (C) ANY EQUITY
SECURITIES ISSUED OR ISSUABLE DIRECTLY OR INDIRECTLY WITH RESPECT TO THE
SECURITIES REFERRED TO IN THE FOREGOING CLAUSES (A) OR (B) BY WAY OF CONVERSION,
EXERCISE OR EXCHANGE THEREOF, INCLUDING THE WARRANT SHARES, OR SHARE DIVIDEND OR
SHARE SPLIT OR IN CONNECTION WITH A COMBINATION OF SHARES, RECAPITALIZATION,
RECLASSIFICATION, MERGER, AMALGAMATION, ARRANGEMENT, CONSOLIDATION OR OTHER
REORGANIZATION, PROVIDED THAT, ONCE ISSUED, SUCH SECURITIES WILL NOT BE
REGISTRABLE SECURITIES WHEN (1) THEY ARE SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (2) EXCEPT AS PROVIDED BELOW IN
SECTION 4.5(O), THEY MAY BE SOLD PURSUANT TO RULE 144 WITHOUT LIMITATION
THEREUNDER ON VOLUME OR MANNER OF SALE, (3) THEY SHALL HAVE CEASED TO BE
OUTSTANDING OR (4) THEY HAVE BEEN SOLD IN A PRIVATE TRANSACTION IN WHICH THE
TRANSFEROR’S RIGHTS UNDER THIS AGREEMENT ARE NOT ASSIGNED TO THE TRANSFEREE OF
THE SECURITIES.  NO REGISTRABLE SECURITIES MAY BE REGISTERED UNDER MORE THAN ONE
REGISTRATION STATEMENT AT ANY ONE TIME.

 

(V)                                 “REGISTRATION EXPENSES” MEAN ALL EXPENSES
INCURRED BY THE COMPANY IN EFFECTING ANY REGISTRATION PURSUANT TO THIS AGREEMENT
(WHETHER OR NOT ANY REGISTRATION OR PROSPECTUS BECOMES EFFECTIVE OR FINAL) OR
OTHERWISE COMPLYING WITH ITS OBLIGATIONS UNDER THIS SECTION 4.5, INCLUDING ALL
REGISTRATION, FILING AND LISTING FEES, PRINTING EXPENSES, FEES AND DISBURSEMENTS
OF COUNSEL FOR THE COMPANY, BLUE SKY FEES AND EXPENSES, EXPENSES INCURRED IN
CONNECTION WITH ANY “ROAD SHOW”, THE REASONABLE FEES AND DISBURSEMENTS OF
HOLDERS’ COUNSEL, AND EXPENSES OF THE COMPANY’S INDEPENDENT ACCOUNTANTS IN
CONNECTION WITH ANY REGULAR OR SPECIAL REVIEWS OR AUDITS INCIDENT TO OR REQUIRED
BY ANY SUCH REGISTRATION, BUT SHALL NOT INCLUDE SELLING EXPENSES.

 

(VI)                              “RULE 144”, “RULE 144A”, “RULE 159A”,
“RULE 405” AND “RULE 415” MEAN, IN EACH CASE, SUCH RULE PROMULGATED UNDER THE
SECURITIES ACT (OR ANY SUCCESSOR PROVISION), AS THE SAME SHALL BE AMENDED FROM
TIME TO TIME.

 

(VII)                           “SELLING EXPENSES” MEAN ALL DISCOUNTS, SELLING
COMMISSIONS AND STOCK TRANSFER TAXES APPLICABLE TO THE SALE OF REGISTRABLE
SECURITIES AND FEES AND DISBURSEMENTS OF COUNSEL FOR ANY HOLDER (OTHER THAN THE
FEES AND DISBURSEMENTS OF HOLDERS’ COUNSEL INCLUDED IN REGISTRATION EXPENSES).

 


(L)                                     AT ANY TIME, ANY HOLDER OF SECURITIES
(INCLUDING ANY HOLDER) MAY ELECT TO FORFEIT ITS RIGHTS SET FORTH IN THIS
SECTION 4.5 FROM THAT DATE FORWARD; PROVIDED, THAT A HOLDER FORFEITING SUCH
RIGHTS SHALL NONETHELESS BE ENTITLED TO PARTICIPATE UNDER SECTION 4.5(A)(IV) –
(VI) IN ANY PENDING UNDERWRITTEN OFFERING TO THE SAME EXTENT THAT SUCH HOLDER
WOULD HAVE BEEN ENTITLED TO IF THE HOLDER HAD NOT WITHDRAWN; AND PROVIDED,
 FURTHER, THAT NO SUCH FORFEITURE SHALL TERMINATE A HOLDER’S RIGHTS OR
OBLIGATIONS UNDER SECTION 4.5(F) WITH RESPECT TO ANY PRIOR REGISTRATION OR
PENDING UNDERWRITTEN OFFERING.

 

31

--------------------------------------------------------------------------------


 


“PENDING UNDERWRITTEN OFFERING” MEANS, WITH RESPECT TO ANY HOLDER FORFEITING ITS
RIGHTS PURSUANT TO THIS SECTION 4.5(L), ANY UNDERWRITTEN OFFERING OF REGISTRABLE
SECURITIES IN WHICH SUCH HOLDER HAS ADVISED THE COMPANY OF ITS INTENT TO
REGISTER ITS REGISTRABLE SECURITIES EITHER PURSUANT TO SECTION 4.5(A)(II) OR
4.5(A)(IV) PRIOR TO THE DATE OF SUCH HOLDER’S FORFEITURE.


 


(M)                               SPECIFIC PERFORMANCE.  THE PARTIES HERETO
ACKNOWLEDGE THAT THERE WOULD BE NO ADEQUATE REMEDY AT LAW IF THE COMPANY FAILS
TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS SECTION 4.5 AND THAT THE INVESTOR
AND THE HOLDERS FROM TIME TO TIME MAY BE IRREPARABLY HARMED BY ANY SUCH FAILURE,
AND ACCORDINGLY AGREE THAT THE INVESTOR AND SUCH HOLDERS, IN ADDITION TO ANY
OTHER REMEDY TO WHICH THEY MAY BE ENTITLED AT LAW OR IN EQUITY, TO THE FULLEST
EXTENT PERMITTED AND ENFORCEABLE UNDER APPLICABLE LAW SHALL BE ENTITLED TO
COMPEL SPECIFIC PERFORMANCE OF THE OBLIGATIONS OF THE COMPANY UNDER THIS
SECTION 4.5 IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS SECTION 4.5.


 


(N)                                 NO INCONSISTENT AGREEMENTS.  THE COMPANY
SHALL NOT, ON OR AFTER THE SIGNING DATE, ENTER INTO ANY AGREEMENT WITH RESPECT
TO ITS SECURITIES THAT MAY IMPAIR THE RIGHTS GRANTED TO THE INVESTOR AND THE
HOLDERS UNDER THIS SECTION 4.5 OR THAT OTHERWISE CONFLICTS WITH THE PROVISIONS
HEREOF IN ANY MANNER THAT MAY IMPAIR THE RIGHTS GRANTED TO THE INVESTOR AND THE
HOLDERS UNDER THIS SECTION 4.5.  IN THE EVENT THE COMPANY HAS, PRIOR TO THE
SIGNING DATE, ENTERED INTO ANY AGREEMENT WITH RESPECT TO ITS SECURITIES THAT IS
INCONSISTENT WITH THE RIGHTS GRANTED TO THE INVESTOR AND THE HOLDERS UNDER THIS
SECTION 4.5 (INCLUDING AGREEMENTS THAT ARE INCONSISTENT WITH THE ORDER OF
PRIORITY CONTEMPLATED BY SECTION 4.5(A)(VI)) OR THAT MAY OTHERWISE CONFLICT WITH
THE PROVISIONS HEREOF, THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO
AMEND SUCH AGREEMENTS TO ENSURE THEY ARE CONSISTENT WITH THE PROVISIONS OF THIS
SECTION 4.5.


 


(O)                                 CERTAIN OFFERINGS BY THE INVESTOR.  IN THE
CASE OF ANY SECURITIES HELD BY THE INVESTOR THAT CEASE TO BE REGISTRABLE
SECURITIES SOLELY BY REASON OF CLAUSE (2) IN THE DEFINITION OF “REGISTRABLE
SECURITIES,” THE PROVISIONS OF SECTIONS 4.5(A)(II), CLAUSES (IV), (IX) AND
(X)-(XII) OF SECTION 4.5(C), SECTION 4.5(G) AND SECTION 4.5(I) SHALL CONTINUE TO
APPLY UNTIL SUCH SECURITIES OTHERWISE CEASE TO BE REGISTRABLE SECURITIES.  IN
ANY SUCH CASE, AN “UNDERWRITTEN” OFFERING OR OTHER DISPOSITION SHALL INCLUDE ANY
DISTRIBUTION OF SUCH SECURITIES ON BEHALF OF THE INVESTOR BY ONE OR MORE
BROKER-DEALERS, AN “UNDERWRITING AGREEMENT” SHALL INCLUDE ANY PURCHASE AGREEMENT
ENTERED INTO BY SUCH BROKER-DEALERS, AND ANY “REGISTRATION STATEMENT” OR
“PROSPECTUS” SHALL INCLUDE ANY OFFERING DOCUMENT APPROVED BY THE COMPANY AND
USED IN CONNECTION WITH SUCH DISTRIBUTION.


 


(P)                                 REGISTERED SALES OF THE WARRANT.  THE
HOLDERS AGREE TO SELL THE WARRANT OR ANY PORTION THEREOF UNDER THE SHELF
REGISTRATION STATEMENT ONLY BEGINNING 30 DAYS AFTER NOTIFYING THE COMPANY OF ANY
SUCH SALE, DURING WHICH 30-DAY PERIOD THE INVESTOR AND ALL HOLDERS OF THE
WARRANT SHALL TAKE REASONABLE STEPS TO AGREE TO REVISIONS TO THE WARRANT TO
PERMIT A PUBLIC DISTRIBUTION OF THE WARRANT, INCLUDING ENTERING INTO A WARRANT
AGREEMENT AND APPOINTING A WARRANT AGENT.

 

32

--------------------------------------------------------------------------------


 


4.6.                              VOTING OF WARRANT SHARES.  NOTWITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE INVESTOR SHALL NOT EXERCISE ANY
VOTING RIGHTS WITH RESPECT TO THE WARRANT SHARES.


 


4.7.                              DEPOSITARY SHARES.  UPON REQUEST BY THE
INVESTOR AT ANY TIME FOLLOWING THE CLOSING DATE, THE COMPANY SHALL PROMPTLY
ENTER INTO A DEPOSITARY ARRANGEMENT, PURSUANT TO CUSTOMARY AGREEMENTS REASONABLY
SATISFACTORY TO THE INVESTOR AND WITH A DEPOSITARY REASONABLY ACCEPTABLE TO THE
INVESTOR, PURSUANT TO WHICH THE PREFERRED SHARES MAY BE DEPOSITED AND DEPOSITARY
SHARES, EACH REPRESENTING A FRACTION OF A PREFERRED SHARE AS SPECIFIED BY THE
INVESTOR, MAY BE ISSUED.  FROM AND AFTER THE EXECUTION OF ANY SUCH DEPOSITARY
ARRANGEMENT, AND THE DEPOSIT OF ANY PREFERRED SHARES PURSUANT THERETO, THE
DEPOSITARY SHARES ISSUED PURSUANT THERETO SHALL BE DEEMED “PREFERRED SHARES”
AND, AS APPLICABLE, “REGISTRABLE SECURITIES” FOR PURPOSES OF THIS AGREEMENT.


 


4.8.                              RESTRICTION ON DIVIDENDS AND REPURCHASES.


 


(A)                                  PRIOR TO THE EARLIER OF (X) THE THIRD
ANNIVERSARY OF THE CLOSING DATE AND (Y) THE DATE ON WHICH THE PREFERRED SHARES
HAVE BEEN REDEEMED IN WHOLE OR THE INVESTOR HAS TRANSFERRED ALL OF THE PREFERRED
SHARES TO THIRD PARTIES WHICH ARE NOT AFFILIATES OF THE INVESTOR, NEITHER THE
COMPANY NOR ANY COMPANY SUBSIDIARY SHALL, WITHOUT THE CONSENT OF THE INVESTOR:


 

(I)                                     DECLARE OR PAY ANY DIVIDEND OR MAKE ANY
DISTRIBUTION ON THE COMMON STOCK (OTHER THAN (A) REGULAR QUARTERLY CASH
DIVIDENDS OF NOT MORE THAN THE AMOUNT OF THE LAST QUARTERLY CASH DIVIDEND PER
SHARE DECLARED OR, IF LOWER, PUBLICLY ANNOUNCED AN INTENTION TO DECLARE, ON THE
COMMON STOCK PRIOR TO OCTOBER 14, 2008, AS ADJUSTED FOR ANY STOCK SPLIT, STOCK
DIVIDEND, REVERSE STOCK SPLIT, RECLASSIFICATION OR SIMILAR TRANSACTION,
(B) DIVIDENDS PAYABLE SOLELY IN SHARES OF COMMON STOCK AND (C) DIVIDENDS OR
DISTRIBUTIONS OF RIGHTS OR JUNIOR STOCK IN CONNECTION WITH A STOCKHOLDERS’
RIGHTS PLAN); OR

 

(II)                                  REDEEM, PURCHASE OR ACQUIRE ANY SHARES OF
COMMON STOCK OR OTHER CAPITAL STOCK OR OTHER EQUITY SECURITIES OF ANY KIND OF
THE COMPANY, OR ANY TRUST PREFERRED SECURITIES ISSUED BY THE COMPANY OR ANY
AFFILIATE OF THE COMPANY, OTHER THAN (A) REDEMPTIONS, PURCHASES OR OTHER
ACQUISITIONS OF THE PREFERRED SHARES, (B) REDEMPTIONS, PURCHASES OR OTHER
ACQUISITIONS OF SHARES OF COMMON STOCK OR OTHER JUNIOR STOCK, IN EACH CASE IN
THIS CLAUSE (B) IN CONNECTION WITH THE ADMINISTRATION OF ANY EMPLOYEE BENEFIT
PLAN IN THE ORDINARY COURSE OF BUSINESS (INCLUDING PURCHASES TO OFFSET THE SHARE
DILUTION AMOUNT (AS DEFINED BELOW) PURSUANT TO A PUBLICLY ANNOUNCED REPURCHASE
PLAN) AND CONSISTENT WITH PAST PRACTICE; PROVIDED THAT ANY PURCHASES TO OFFSET
THE SHARE DILUTION AMOUNT SHALL IN NO EVENT EXCEED THE SHARE DILUTION AMOUNT,
(C) PURCHASES OR OTHER ACQUISITIONS BY A BROKER-DEALER SUBSIDIARY OF THE COMPANY
SOLELY FOR THE PURPOSE OF MARKET-MAKING, STABILIZATION OR CUSTOMER FACILITATION
TRANSACTIONS IN JUNIOR STOCK OR PARITY STOCK IN THE ORDINARY COURSE OF ITS
BUSINESS, (D) PURCHASES BY A BROKER-DEALER SUBSIDIARY OF THE COMPANY OF CAPITAL
STOCK OF THE COMPANY FOR RESALE PURSUANT TO

 

33

--------------------------------------------------------------------------------


 

AN OFFERING BY THE COMPANY OF SUCH CAPITAL STOCK UNDERWRITTEN BY SUCH
BROKER-DEALER SUBSIDIARY, (E) ANY REDEMPTION OR REPURCHASE OF RIGHTS PURSUANT TO
ANY STOCKHOLDERS’ RIGHTS PLAN, (F) THE ACQUISITION BY THE COMPANY OR ANY OF THE
COMPANY SUBSIDIARIES OF RECORD OWNERSHIP IN JUNIOR STOCK OR PARITY STOCK FOR THE
BENEFICIAL OWNERSHIP OF ANY OTHER PERSONS (OTHER THAN THE COMPANY OR ANY OTHER
COMPANY SUBSIDIARY), INCLUDING AS TRUSTEES OR CUSTODIANS, AND (G) THE EXCHANGE
OR CONVERSION OF JUNIOR STOCK FOR OR INTO OTHER JUNIOR STOCK OR OF PARITY STOCK
OR TRUST PREFERRED SECURITIES FOR OR INTO OTHER PARITY STOCK (WITH THE SAME OR
LESSER AGGREGATE LIQUIDATION AMOUNT) OR JUNIOR STOCK, IN EACH CASE SET FORTH IN
THIS CLAUSE (G), SOLELY TO THE EXTENT REQUIRED PURSUANT TO BINDING CONTRACTUAL
AGREEMENTS ENTERED INTO PRIOR TO THE SIGNING DATE OR ANY SUBSEQUENT AGREEMENT
FOR THE ACCELERATED EXERCISE, SETTLEMENT OR EXCHANGE THEREOF FOR COMMON STOCK
(CLAUSES (C) AND (F), COLLECTIVELY, THE “PERMITTED REPURCHASES”).  “SHARE
DILUTION AMOUNT” MEANS THE INCREASE IN THE NUMBER OF DILUTED SHARES OUTSTANDING
(DETERMINED IN ACCORDANCE WITH GAAP, AND AS MEASURED FROM THE DATE OF THE
COMPANY’S MOST RECENTLY FILED COMPANY FINANCIAL STATEMENTS PRIOR TO THE CLOSING
DATE) RESULTING FROM THE GRANT, VESTING OR EXERCISE OF EQUITY-BASED COMPENSATION
TO EMPLOYEES AND EQUITABLY ADJUSTED FOR ANY STOCK SPLIT, STOCK DIVIDEND, REVERSE
STOCK SPLIT, RECLASSIFICATION OR SIMILAR TRANSACTION.

 


(B)                                 UNTIL SUCH TIME AS THE INVESTOR CEASES TO
OWN ANY PREFERRED SHARES, THE COMPANY SHALL NOT REPURCHASE ANY PREFERRED SHARES
FROM ANY HOLDER THEREOF, WHETHER BY MEANS OF OPEN MARKET PURCHASE, NEGOTIATED
TRANSACTION, OR OTHERWISE, OTHER THAN PERMITTED REPURCHASES, UNLESS IT OFFERS TO
REPURCHASE A RATABLE PORTION OF THE PREFERRED SHARES THEN HELD BY THE INVESTOR
ON THE SAME TERMS AND CONDITIONS.


 


(C)                                  “JUNIOR STOCK” MEANS COMMON STOCK AND ANY
OTHER CLASS OR SERIES OF STOCK OF THE COMPANY THE TERMS OF WHICH EXPRESSLY
PROVIDE THAT IT RANKS JUNIOR TO THE PREFERRED SHARES AS TO DIVIDEND RIGHTS
AND/OR AS TO RIGHTS ON LIQUIDATION, DISSOLUTION OR WINDING UP OF THE COMPANY. 
“PARITY STOCK” MEANS ANY CLASS OR SERIES OF STOCK OF THE COMPANY THE TERMS OF
WHICH DO NOT EXPRESSLY PROVIDE THAT SUCH CLASS OR SERIES WILL RANK SENIOR OR
JUNIOR TO THE PREFERRED SHARES AS TO DIVIDEND RIGHTS AND/OR AS TO RIGHTS ON
LIQUIDATION, DISSOLUTION OR WINDING UP OF THE COMPANY (IN EACH CASE WITHOUT
REGARD TO WHETHER DIVIDENDS ACCRUE CUMULATIVELY OR NON-CUMULATIVELY).


 


4.9.                              REPURCHASE OF INVESTOR SECURITIES.


 


(A)                                  FOLLOWING THE REDEMPTION IN WHOLE OF THE
PREFERRED SHARES HELD BY THE INVESTOR OR THE TRANSFER BY THE INVESTOR OF ALL OF
THE PREFERRED SHARES TO ONE OR MORE THIRD PARTIES NOT AFFILIATED WITH THE
INVESTOR, THE COMPANY MAY REPURCHASE, IN WHOLE OR IN PART, AT ANY TIME ANY OTHER
EQUITY SECURITIES OF THE COMPANY PURCHASED BY THE INVESTOR PURSUANT TO THIS
AGREEMENT OR THE WARRANT AND THEN HELD BY THE INVESTOR, UPON NOTICE GIVEN AS
PROVIDED IN CLAUSE (B) BELOW, AT THE FAIR MARKET VALUE OF THE EQUITY SECURITY.


 


(B)                                 NOTICE OF EVERY REPURCHASE OF EQUITY
SECURITIES OF THE COMPANY HELD BY THE INVESTOR SHALL BE GIVEN AT THE ADDRESS AND
IN THE MANNER SET FORTH FOR SUCH PARTY IN SECTION 5.6.  EACH NOTICE OF
REPURCHASE GIVEN TO THE INVESTOR SHALL STATE:  (I) THE

 

34

--------------------------------------------------------------------------------


 


NUMBER AND TYPE OF SECURITIES TO BE REPURCHASED, (II) THE BOARD OF DIRECTOR’S
DETERMINATION OF FAIR MARKET VALUE OF SUCH SECURITIES AND (III) THE PLACE OR
PLACES WHERE CERTIFICATES REPRESENTING SUCH SECURITIES ARE TO BE SURRENDERED FOR
PAYMENT OF THE REPURCHASE PRICE.  THE REPURCHASE OF THE SECURITIES SPECIFIED IN
THE NOTICE SHALL OCCUR AS SOON AS PRACTICABLE FOLLOWING THE DETERMINATION OF THE
FAIR MARKET VALUE OF THE SECURITIES.


 


(C)                                  AS USED IN THIS SECTION 4.9, THE FOLLOWING
TERMS SHALL HAVE THE FOLLOWING RESPECTIVE MEANINGS:


 

(I)                                     “APPRAISAL PROCEDURE” MEANS A PROCEDURE
WHEREBY TWO INDEPENDENT APPRAISERS, ONE CHOSEN BY THE COMPANY AND ONE BY THE
INVESTOR, SHALL MUTUALLY AGREE UPON THE FAIR MARKET VALUE.  EACH PARTY SHALL
DELIVER A NOTICE TO THE OTHER APPOINTING ITS APPRAISER WITHIN 10 DAYS AFTER THE
APPRAISAL PROCEDURE IS INVOKED.  IF WITHIN 30 DAYS AFTER APPOINTMENT OF THE TWO
APPRAISERS THEY ARE UNABLE TO AGREE UPON THE FAIR MARKET VALUE, A THIRD
INDEPENDENT APPRAISER SHALL BE CHOSEN WITHIN 10 DAYS THEREAFTER BY THE MUTUAL
CONSENT OF SUCH FIRST TWO APPRAISERS.  THE DECISION OF THE THIRD APPRAISER SO
APPOINTED AND CHOSEN SHALL BE GIVEN WITHIN 30 DAYS AFTER THE SELECTION OF SUCH
THIRD APPRAISER.  IF THREE APPRAISERS SHALL BE APPOINTED AND THE DETERMINATION
OF ONE APPRAISER IS DISPARATE FROM THE MIDDLE DETERMINATION BY MORE THAN TWICE
THE AMOUNT BY WHICH THE OTHER DETERMINATION IS DISPARATE FROM THE MIDDLE
DETERMINATION, THEN THE DETERMINATION OF SUCH APPRAISER SHALL BE EXCLUDED, THE
REMAINING TWO DETERMINATIONS SHALL BE AVERAGED AND SUCH AVERAGE SHALL BE BINDING
AND CONCLUSIVE UPON THE COMPANY AND THE INVESTOR; OTHERWISE, THE AVERAGE OF ALL
THREE DETERMINATIONS SHALL BE BINDING UPON THE COMPANY AND THE INVESTOR.  THE
COSTS OF CONDUCTING ANY APPRAISAL PROCEDURE SHALL BE BORNE BY THE COMPANY.

 

(II)                                  “FAIR MARKET VALUE” MEANS, WITH RESPECT TO
ANY SECURITY, THE FAIR MARKET VALUE OF SUCH SECURITY AS DETERMINED BY THE BOARD
OF DIRECTORS, ACTING IN GOOD FAITH IN RELIANCE ON AN OPINION OF A NATIONALLY
RECOGNIZED INDEPENDENT INVESTMENT BANKING FIRM RETAINED BY THE COMPANY FOR THIS
PURPOSE AND CERTIFIED IN A RESOLUTION TO THE INVESTOR.  IF THE INVESTOR DOES NOT
AGREE WITH THE BOARD OF DIRECTOR’S DETERMINATION, IT MAY OBJECT IN WRITING
WITHIN 10 DAYS OF RECEIPT OF THE BOARD OF DIRECTOR’S DETERMINATION.  IN THE
EVENT OF SUCH AN OBJECTION, AN AUTHORIZED REPRESENTATIVE OF THE INVESTOR AND THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY SHALL PROMPTLY MEET TO RESOLVE THE
OBJECTION AND TO AGREE UPON THE FAIR MARKET VALUE.  IF THE CHIEF EXECUTIVE
OFFICER AND THE AUTHORIZED REPRESENTATIVE ARE UNABLE TO AGREE ON THE FAIR MARKET
VALUE DURING THE 10-DAY PERIOD FOLLOWING THE DELIVERY OF THE INVESTOR’S
OBJECTION, THE APPRAISAL PROCEDURE MAY BE INVOKED BY EITHER PARTY TO DETERMINE
THE FAIR MARKET VALUE BY DELIVERY OF A WRITTEN NOTIFICATION THEREOF NOT LATER
THAN THE 30TH DAY AFTER DELIVERY OF THE INVESTOR’S OBJECTION.

 


4.10.                        EXECUTIVE COMPENSATION.  UNTIL SUCH TIME AS THE
INVESTOR CEASES TO OWN ANY DEBT OR EQUITY SECURITIES OF THE COMPANY ACQUIRED
PURSUANT TO THIS AGREEMENT OR THE WARRANT, THE COMPANY SHALL TAKE ALL NECESSARY
ACTION TO ENSURE THAT ITS BENEFIT PLANS WITH

 

35

--------------------------------------------------------------------------------


 


RESPECT TO ITS SENIOR EXECUTIVE OFFICERS COMPLY IN ALL RESPECTS WITH
SECTION 111(B) OF THE EESA AS IMPLEMENTED BY ANY GUIDANCE OR REGULATION
THEREUNDER THAT HAS BEEN ISSUED AND IS IN EFFECT AS OF THE CLOSING DATE, AND
SHALL NOT ADOPT ANY NEW BENEFIT PLAN WITH RESPECT TO ITS SENIOR EXECUTIVE
OFFICERS THAT DOES NOT COMPLY THEREWITH.  “SENIOR EXECUTIVE OFFICERS” MEANS THE
COMPANY’S “SENIOR EXECUTIVE OFFICERS” AS DEFINED IN SUBSECTION 111 (B)(3) OF THE
EESA AND REGULATIONS ISSUED THEREUNDER, INCLUDING THE RULES SET FORTH IN 31
C.F.R. PART 30.


 


ARTICLE V
MISCELLANEOUS


 


5.1.                              TERMINATION.  THIS AGREEMENT MAY BE TERMINATED
AT ANY TIME PRIOR TO THE CLOSING:


 


(A)                                  BY EITHER THE INVESTOR OR THE COMPANY IF
THE CLOSING SHALL NOT HAVE OCCURRED BY THE 30TH CALENDAR DAY FOLLOWING THE
SIGNING DATE; PROVIDED, HOWEVER, THAT IN THE EVENT THE CLOSING HAS NOT OCCURRED
BY SUCH 30TH CALENDAR DAY, THE PARTIES WILL CONSULT IN GOOD FAITH TO DETERMINE
WHETHER TO EXTEND THE TERM OF THIS AGREEMENT, IT BEING UNDERSTOOD THAT THE
PARTIES SHALL BE REQUIRED TO CONSULT ONLY UNTIL THE FIFTH DAY AFTER SUCH 30TH
CALENDAR DAY AND NOT BE UNDER ANY OBLIGATION TO EXTEND THE TERM OF THIS
AGREEMENT THEREAFTER; PROVIDED,  FURTHER, THAT THE RIGHT TO TERMINATE THIS
AGREEMENT UNDER THIS SECTION 5.1(A) SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE
BREACH OF ANY REPRESENTATION OR WARRANTY OR FAILURE TO PERFORM ANY OBLIGATION
UNDER THIS AGREEMENT SHALL HAVE CAUSED OR RESULTED IN THE FAILURE OF THE CLOSING
TO OCCUR ON OR PRIOR TO SUCH DATE; OR


 


(B)                                 BY EITHER THE INVESTOR OR THE COMPANY IN THE
EVENT THAT ANY GOVERNMENTAL ENTITY SHALL HAVE ISSUED AN ORDER, DECREE OR RULING
OR TAKEN ANY OTHER ACTION RESTRAINING, ENJOINING OR OTHERWISE PROHIBITING THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND SUCH ORDER, DECREE, RULING OR
OTHER ACTION SHALL HAVE BECOME FINAL AND NONAPPEALABLE; OR


 


(C)                                  BY THE MUTUAL WRITTEN CONSENT OF THE
INVESTOR AND THE COMPANY.


 

In the event of termination of this Agreement as provided in this Section 5.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

 


5.2.                              SURVIVAL OF REPRESENTATIONS AND WARRANTIES. 
ALL COVENANTS AND AGREEMENTS, OTHER THAN THOSE WHICH BY THEIR TERMS APPLY IN
WHOLE OR IN PART AFTER THE CLOSING, SHALL TERMINATE AS OF THE CLOSING.  THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY MADE HEREIN OR IN ANY CERTIFICATES
DELIVERED IN CONNECTION WITH THE CLOSING SHALL SURVIVE THE CLOSING WITHOUT
LIMITATION.

 

36

--------------------------------------------------------------------------------


 


5.3.                              AMENDMENT.  NO AMENDMENT OF ANY PROVISION OF
THIS AGREEMENT WILL BE EFFECTIVE UNLESS MADE IN WRITING AND SIGNED BY AN OFFICER
OR A DULY AUTHORIZED REPRESENTATIVE OF EACH PARTY; PROVIDED THAT THE INVESTOR
MAY UNILATERALLY AMEND ANY PROVISION OF THIS AGREEMENT TO THE EXTENT REQUIRED TO
COMPLY WITH ANY CHANGES AFTER THE SIGNING DATE IN APPLICABLE FEDERAL STATUTES. 
NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE
HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL ANY SINGLE OR PARTIAL
EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE OF ANY OTHER RIGHT,
POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN PROVIDED SHALL BE CUMULATIVE
OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


 


5.4.                              WAIVER OF CONDITIONS.  THE CONDITIONS TO EACH
PARTY’S OBLIGATION TO CONSUMMATE THE PURCHASE ARE FOR THE SOLE BENEFIT OF SUCH
PARTY AND MAY BE WAIVED BY SUCH PARTY IN WHOLE OR IN PART TO THE EXTENT
PERMITTED BY APPLICABLE LAW.  NO WAIVER WILL BE EFFECTIVE UNLESS IT IS IN A
WRITING SIGNED BY A DULY AUTHORIZED OFFICER OF THE WAIVING PARTY THAT MAKES
EXPRESS REFERENCE TO THE PROVISION OR PROVISIONS SUBJECT TO SUCH WAIVER.


 


5.5.                            GOVERNING LAW: SUBMISSION TO JURISDICTION, ETC. 
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL
LAW OF THE UNITED STATES IF AND TO THE EXTENT SUCH LAW IS APPLICABLE, AND
OTHERWISE IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.  EACH OF THE
PARTIES HERETO AGREES (A) TO SUBMIT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA AND THE UNITED
STATES COURT OF FEDERAL CLAIMS FOR ANY AND ALL CIVIL ACTIONS, SUITS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE WARRANT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, AND (B) THAT NOTICE MAY BE SERVED
UPON (I) THE COMPANY AT THE ADDRESS AND IN THE MANNER SET FORTH FOR NOTICES TO
THE COMPANY IN SECTION 5.6 AND (II) THE INVESTOR IN ACCORDANCE WITH FEDERAL
LAW.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO
HEREBY UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY CIVIL LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR THE WARRANT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


 


5.6.                              NOTICES.  ANY NOTICE, REQUEST, INSTRUCTION OR
OTHER DOCUMENT TO BE GIVEN HEREUNDER BY ANY PARTY TO THE OTHER WILL BE IN
WRITING AND WILL BE DEEMED TO HAVE BEEN DULY GIVEN (A) ON THE DATE OF DELIVERY
IF DELIVERED PERSONALLY, OR BY FACSIMILE, UPON CONFIRMATION OF RECEIPT, OR
(B) ON THE SECOND BUSINESS DAY FOLLOWING THE DATE OF DISPATCH IF DELIVERED BY A
RECOGNIZED NEXT DAY COURIER SERVICE.  ALL NOTICES TO THE COMPANY SHALL BE
DELIVERED AS SET FORTH IN SCHEDULE A, OR PURSUANT TO SUCH OTHER INSTRUCTION AS
MAY BE DESIGNATED IN WRITING BY THE COMPANY TO THE INVESTOR.  ALL NOTICES TO THE
INVESTOR SHALL BE DELIVERED AS SET FORTH BELOW, OR PURSUANT TO SUCH OTHER
INSTRUCTIONS AS MAY BE DESIGNATED IN WRITING BY THE INVESTOR TO THE COMPANY.

 

37

--------------------------------------------------------------------------------


 

If to the Investor:

 

United States Department of the Treasury

1500 Pennsylvania Avenue, NW, Room 2312

Washington, D.C.  20220

Attention:    Assistant General Counsel (Banking and Finance)

Facsimile:    (202) 622-1974

 


5.7.                              DEFINITIONS.


 


(A)                                  WHEN A REFERENCE IS MADE IN THIS AGREEMENT
TO A SUBSIDIARY OF A PERSON, THE TERM “SUBSIDIARY” MEANS ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE, LIMITED LIABILITY COMPANY OR OTHER ENTITY (X) OF
WHICH SUCH PERSON OR A SUBSIDIARY OF SUCH PERSON IS A GENERAL PARTNER OR (Y) OF
WHICH A MAJORITY OF THE VOTING SECURITIES OR OTHER VOTING INTERESTS, OR A
MAJORITY OF THE SECURITIES OR OTHER INTERESTS OF WHICH HAVING BY THEIR TERMS
ORDINARY VOTING POWER TO ELECT A MAJORITY OF THE BOARD OF DIRECTORS OR PERSONS
PERFORMING SIMILAR FUNCTIONS WITH RESPECT TO SUCH ENTITY, IS DIRECTLY OR
INDIRECTLY OWNED BY SUCH PERSON AND/OR ONE OR MORE SUBSIDIARIES THEREOF.


 


(B)                                 THE TERM “AFFILIATE” MEANS, WITH RESPECT TO
ANY PERSON, ANY PERSON DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY OR
UNDER COMMON CONTROL WITH, SUCH OTHER PERSON.  FOR PURPOSES OF THIS DEFINITION,
“CONTROL” (INCLUDING, WITH CORRELATIVE MEANINGS, THE TERMS “CONTROLLED BY” AND
“UNDER COMMON CONTROL WITH”) WHEN USED WITH RESPECT TO ANY PERSON, MEANS THE
POSSESSION, DIRECTLY OR INDIRECTLY, OF THE POWER TO CAUSE THE DIRECTION OF
MANAGEMENT AND/OR POLICIES OF SUCH PERSON, WHETHER THROUGH THE OWNERSHIP OF
VOTING SECURITIES BY CONTRACT OR OTHERWISE.


 


(C)                                  THE TERMS “KNOWLEDGE OF THE COMPANY” OR
“COMPANY’S KNOWLEDGE” MEAN THE ACTUAL KNOWLEDGE AFTER REASONABLE AND DUE INQUIRY
OF THE “OFFICERS” (AS SUCH TERM IS DEFINED IN RULE 3B-2 UNDER THE EXCHANGE ACT,
BUT EXCLUDING ANY VICE PRESIDENT OR SECRETARY) OF THE COMPANY.


 


5.8.                              ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY
RIGHT, REMEDY, OBLIGATION NOR LIABILITY ARISING HEREUNDER OR BY REASON HEREOF
SHALL BE ASSIGNABLE BY ANY PARTY HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER PARTY, AND ANY ATTEMPT TO ASSIGN ANY RIGHT, REMEDY, OBLIGATION OR
LIABILITY HEREUNDER WITHOUT SUCH CONSENT SHALL BE VOID, EXCEPT (A) AN
ASSIGNMENT, IN THE CASE OF A BUSINESS COMBINATION WHERE SUCH PARTY IS NOT THE
SURVIVING ENTITY, OR A SALE OF SUBSTANTIALLY ALL OF ITS ASSETS, TO THE ENTITY
WHICH IS THE SURVIVOR OF SUCH BUSINESS COMBINATION OR THE PURCHASER IN SUCH SALE
AND (B) AS PROVIDED IN SECTION 4.5.


 


5.9.                              SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT OR THE WARRANT, OR THE APPLICATION THEREOF TO ANY PERSON OR
CIRCUMSTANCE, IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE INVALID,
VOID OR UNENFORCEABLE, THE REMAINING PROVISIONS HEREOF, OR THE APPLICATION OF
SUCH PROVISION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT HAS
BEEN HELD INVALID OR UNENFORCEABLE, WILL REMAIN IN FULL FORCE AND EFFECT AND
SHALL IN NO

 

38

--------------------------------------------------------------------------------


 


WAY BE AFFECTED, IMPAIRED OR INVALIDATED THEREBY, SO LONG AS THE ECONOMIC OR
LEGAL SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY
MANNER MATERIALLY ADVERSE TO ANY PARTY.  UPON SUCH DETERMINATION, THE PARTIES
SHALL NEGOTIATE IN GOOD FAITH IN AN EFFORT TO AGREE UPON A SUITABLE AND
EQUITABLE SUBSTITUTE PROVISION TO EFFECT THE ORIGINAL INTENT OF THE PARTIES.


 


5.10.                        NO THIRD PARTY BENEFICIARIES.  NOTHING CONTAINED IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON OR
ENTITY OTHER THAN THE COMPANY AND THE INVESTOR ANY BENEFIT, RIGHT OR REMEDIES,
EXCEPT THAT THE PROVISIONS OF SECTION 4.5 SHALL INURE TO THE BENEFIT OF THE
PERSONS REFERRED TO IN THAT SECTION.


 

*       *       *

 

39

--------------------------------------------------------------------------------


 

ANNEX A

 

FORM OF CERTIFICATE OF DESIGNATIONS

 

[SEE ATTACHED]

 

--------------------------------------------------------------------------------


 

ANNEX B

 

FORM OF WAIVER

 

In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or my employer for any changes to my compensation or benefits that are required
to comply with the regulation issued by the Department of the Treasury as
published in the Federal Register on October 20, 2008.

 

I acknowledge that this regulation may require modification of the compensation,
bonus, incentive and other benefit plans, arrangements, policies and agreements
(including so-called “golden parachute” agreements) that I have with my employer
or in which I participate as they relate to the period the United States holds
any equity or debt securities of my employer acquired through the TARP Capital
Purchase Program.

 

This waiver includes all claims I may have under the laws of the United States
or any state related to the requirements imposed by the aforementioned
regulation, including without limitation a claim for any compensation or other
payments I would otherwise receive, any challenge to the process by which this
regulation was adopted and any tort or constitutional claim about the effect of
these regulations on my employment relationship.

 

--------------------------------------------------------------------------------


 

ANNEX C

 

FORM OF OPINION

 

(a)           The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the state of its incorporation.

 

(b)           The Preferred Shares have been duly and validly authorized, and,
when issued and delivered pursuant to the Agreement, the Preferred Shares will
be duly and validly issued and fully paid and non-assessable, will not be issued
in violation of any preemptive rights, and will rank pari passu with or senior
to all other series or classes of Preferred Stock issued on the Closing Date
with respect to the payment of dividends and the distribution of assets in the
event of any dissolution, liquidation or winding up of the Company.

 

(c)           The Warrant has been duly authorized and, when executed and
delivered as contemplated by the Agreement, will constitute a valid and legally
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as the same may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general equitable principles, regardless of
whether such enforceability is considered in a proceeding at law or in equity.

 

(d)           The shares of Common Stock issuable upon exercise of the Warrant
have been duly authorized and reserved for issuance upon exercise of the Warrant
and when so issued in accordance with the terms of the Warrant will be validly
issued, fully paid and non-assessable [insert, if applicable: , subject to the
approvals of the Company’s stockholders set forth on Schedule C].

 

(e)           The Company has the corporate power and authority to execute and
deliver the Agreement and the Warrant and [insert, if applicable: , subject to
the approvals of the Company’s stockholders set forth on Schedule C,] to carry
out its obligations thereunder (which includes the issuance of the Preferred
Shares, Warrant and Warrant Shares).

 

(f)            The execution, delivery and performance by the Company of the
Agreement and the Warrant and the consummation of the transactions contemplated
thereby have been duly authorized by all necessary corporate action on the part
of the Company and its stockholders, and no further approval or authorization is
required on the part of the Company [insert, if applicable: , subject, in each
case, to the approvals of the Company’s stockholders set forth on Schedule C].

 

(g)           The Agreement is a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as the same
may be

 

--------------------------------------------------------------------------------


 

limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and
general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity; provided, however, such counsel
need express no opinion with respect to Section 4.5(g) or the severability
provisions of the Agreement insofar as Section 4.5(g) is concerned.

 

2

--------------------------------------------------------------------------------


 

ANNEX D

 

FORM OF WARRANT

 

[SEE ATTACHED]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ADDITIONAL TERMS AND CONDITIONS

 

Company Information:

 

Name of the Company:  City National Corporation

 

Corporate or other organizational form:  corporation

 

Jurisdiction of Organization:  Delaware

 

Appropriate Federal Banking Agency:  Federal Reserve Bank

 

Notice Information:

City National Corporation

 

City National Plaza

 

555 S. Flower Street, 18th Floor

 

Los Angeles, California 90071

 

Attention:

Michael B. Cahill

 

 

Executive Vice President, General Counsel & Corporate Secretary

 

Facsimile:

  213-673-9518

 

 

 

Terms of the Purchase:

 

Series of Preferred Stock Purchased:  Fixed Rate Cumulative Perpetual Preferred
Stock, Series B

 

Per Share Liquidation Preference of Preferred Stock:  $1000

 

Number of Shares of Preferred Stock Purchased:        400,000

 

Dividend Payment Dates on the Preferred Stock:  February 15, May 15, August 15
and November 15

 

Number of Initial Warrant Shares:  1,128,668

 

Exercise Price of the Warrant:  $53.16

 

Purchase Price:  $400,000,000

 

Closing:

 

Location of Closing:

Offices of Hughes Hubbard & Reed LLP

 

 

 

One Battery Park Plaza

 

 

 

New York, NY 1004

 

 

Time of Closing:

 

 

 

Date of Closing:

 

 

 

Wire Information for Closing:

ABA Number

 

Bank

 

Account Name

 

Account Number

 

Beneficiary

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

CAPITALIZATION

 

Capitalization Date:   October 31, 2008

 

Common Stock

 

Par value:  $1.00

 

Total Authorized:  75,000,000

 

Outstanding:  48,549,764

 

Subject to warrants, options, convertible securities, etc.:  2,816,688

 

Reserved for benefit plans and other issuances:   4,133,283

 

Remaining authorized but unissued:   26,832,623

 

Shares issued after Capitalization Date (other than pursuant to warrants,
options, convertible securities, etc. as set forth above):   none

 

Preferred Stock

 

Par value:  $1.00

 

Total Authorized:  5,000,000

 

Outstanding (by series):  none

 

Reserved for issuance:  Series A Junior Participating Cumulative Preferred Stock

 

Remaining authorized but unissued:  750,000

 

2

--------------------------------------------------------------------------------